MASTER CONTRACT

BY AND BETWEEN

East Fork Biodiesel, LLC

AND THE

IOWA DEPARTMENT OF ECONOMIC DEVELOPMENT

CONTRACT NUMBER: P0606M01004

--------------------------------------------------------------------------------




TABLE OF CONTENTS

 

 

 

 

ARTICLE 1. MASTER CONTRACT DURATION; FUNDING AGREEMENT DURATION

 

ARTICLE 2. FUNDING

 

Article 2.1

 

Funding Sources

 

Article 2.2

 

Reduction, Discontinuance or Alteration of Funding

 

ARTICLE 3. CONTRACT STRUCTURE AND DEFINITIONS; DOCUMENTS INCORPORATED BY
REFERENCE; ORDER OF PRIORITY

 

Article 3.1

 

Contract Structure and Definitions

 

Article 3.2

 

Documents Incorporated by Reference

 

Article 3.3

 

Business’s Financial Assistance Application on File

 

Article 3.4

 

Order of Priority

 

ARTICLE 4. AWARD

 

Article 4.1

 

Description of the Project and Award Budget

 

Article 4.2

 

Job Obligations

 

Article 4.3

 

Repayment Obligation

 

 

 

 

ARTICLE 5. CONDITIONS TO DISBURSEMENT OF FUNDS; DISBURSEMENT TERMS

 

Article 5.1

 

Documents Submitted

 

Article 5.2

 

Prior Costs

 

Article 5.3

 

Cost Variation

 

Article 5.4

 

Suspension of Disbursement

 

Article 5.5

 

Investment of Award Proceeds

 

ARTICLE 6. SECURITY; CROSS-COLLATERALIZATION

 

Article 6.1

 

Secured Property

 

Article 6.2

 

Value of Collateral

 

Article 6.3

 

Additional or Substitute Collateral

 

ARTICLE 7. REPRESENTATIONS AND WARRANTIES

 

Article 7.1

 

Organization and Qualifications

 

Article 7.2

 

Authority and Validity of Obligations

 

Article 7.3

 

Use of Proceeds

 

Article 7.4

 

Subsidiaries

 

Article 7.5

 

Financial Reports

 

Article 7.6

 

No Material Adverse Change

 

Article 7.7

 

Full Disclosure; Business’s Financial Assistance Application

 

Article 7.8

 

Trademarks, Franchises and Licenses

 

Article 7.9

 

Governmental Authority and Licensing

 

Article 7.10

 

Litigation and Other Controversies

 

Article 7.11

 

Good Title

 

Article 7.12

 

Taxes

 

Article 7.13

 

Other Contracts

 

Article 7.14

 

No Default

 

Article 7.15

 

Compliance with Laws

 

Article 7.16

 

Effective Date of Representations and Warranties


 

 

 

Contract # P0606M01004

- 2 -

Master updated 6/27/06


--------------------------------------------------------------------------------




 

 

 

 

ARTICLE 8. COVENANTS

 

Article 8.1

 

Maintain Existence in Iowa

 

Article 8.2

 

Job Obligations

 

Article 8.3

 

Performance Obligations

 

Article 8.4

 

Maintenance of Properties

 

Article 8.5

 

Taxes and Assessments

 

Article 8.6

 

Insurance

 

Article 8.7

 

Required Reports

 

Article 8.8

 

Inspection and Audit

 

Article 8.9

 

Mergers, Consolidations and Sales

 

Article 8.10

 

Formation and Maintenance of Subsidiaries

 

Article 8.11

 

Compliance with Laws

 

Article 8.12

 

Use of Award Proceeds

 

Article 8.13

 

Changes in Business Ownership, Structure or Control

 

Article 8.14

 

Notice of Meetings

 

Article 8.15

 

Notice of Proceedings

 

Article 8.16

 

Accounting Records

 

Article 8.17

 

Restrictions

 

Article 8.18

 

No Changes in Business Operations

 

Article 8.19

 

Indemnification

 

ARTICLE 9. EVENTS OF DEFAULT AND REMEDIES

 

Article 9.1

 

Events of Default

 

Article 9.2

 

Default Remedies

 

Article 9.3

 

Default Interest Rate

 

Article 9.4

 

Expenses

 

Article 9.5

 

Notice of Default and Opportunity to Cure

 

ARTICLE 10. MISCELLANEOUS

 

Article 10.1

 

Timely Performance

 

Article 10.2

 

State of Iowa Recognition

 

Article 10.3

 

Choice of Law and Forum

 

Article 10.4

 

Governing Law

 

Article 10.5

 

Master Contract/Funding Agreement Amendments

 

Article 10.6

 

Notices

 

Article 10.7

 

Headings

 

Article 10.8

 

Final Authority

 

Article 10.9

 

Waivers

 

Article 10.10

 

Counterparts

 

Article 10.11

 

Survival of Representations

 

Article 10.12

 

Severability of Provisions

 

Article 10.13

 

Successors and Assigns

 

Article 10.14

 

Termination

 

Article 10.15

 

Integration


 

 

 

Contract # P0606M01004

- 3 -

Master updated 6/27/06


--------------------------------------------------------------------------------




 

 

 

MASTER CONTRACT

 

 

 

 

 

 

 

BUSINESS:

 

East Fork Biodiesel, LLC

MASTER CONTRACT NUMBER:

 

P0606M01004

AWARD DATE:

 

June 20, 2006

 

 

 

 

          This FINANCIAL ASSISTANCE CONTRACT (the “Master Contract”) is made as
of the CONTRACT EFFECTIVE DATE by and between the Iowa Department of Economic
Development (“IDED”), 200 East Grand Avenue, Des Moines, IA 50309 and East Fork
Biodiesel, LLC an Iowa Limited Liability Corporation (“Business”), 220 East
State St., Algona, Iowa 50001.

          WHEREAS, the Business submitted an application to IDED requesting
financial assistance in the financing of its Project as more fully described in
Exhibit C, Description of the Project and Award Budget, (the “Project”); and

          WHEREAS, the IDED found the Project to meet the requirements
established to receive financial assistance; and

          WHEREAS, the IDED and/or the Iowa Department of Economic Development
Board (“IDED Board”) have awarded the Business financial assistance from one or
more IDED-administered programs for the Project, all of which are subject to the
terms and conditions set forth herein and collectively referred to as the
“Award”; and

          NOW THEREFORE, in consideration of the mutual promises contained
herein and intending to be legally bound, the Business and IDED agree to the
following terms:

ARTICLE 1
MASTER CONTRACT DURATION; FUNDING AGREEMENTS DURATION

          This Master Contract shall be in effect until all of Business’s
obligations and liabilities under this Master Contract and all of the Funding
Agreements executed in connection with this Master Contract have been satisfied.
The duration of each Funding Agreement will be as described in the Funding
Agreement.

ARTICLE 2
FUNDING

          2.1     Funding Sources. The sources of funding for this Award are
appropriations to IDED for financial assistance programs administered by the
IDED and tax credit programs that IDED is authorized to administer.

          2.2     Reduction, Discontinuance or Alteration of Funding. Any
termination, reduction, or delay of funds available due, in whole or in part, to
(i) lack of, reduction in, or a deappropriation of revenues previously
appropriated by the legislature for this Award, or (ii) any other reason beyond
the IDED’s control may, in the IDED’s discretion, result in the termination,
reduction or delay of funds to the Business.

 

 

 

Contract # P0606M01004

- 4 -

Master updated 6/27/06


--------------------------------------------------------------------------------




ARTICLE 3
CONTRACT STRUCTURE AND DEFINITIONS;
DOCUMENTS INCORPORATED BY REFERENCE; AND ORDER OF PRIORITY

          3.1     Contract Structure and Definitions.

          (a) This Award shall be governed by this Master Agreement and the
individual funding agreements (the “Funding Agreements”) for each source of
program assistance for this Award. This Award has been provided to the Business
to fund the Project described in Exhibit C, Description of the Project and Award
Budget. The Articles of this Master Contract apply to each Funding Agreement
unless a Funding Agreement specifically states otherwise.

          (b) The following terms apply to this Master Contract and each of the
Funding Agreements, unless otherwise specified in a Funding Agreement:

          “Award Date” means the date first stated in this Master Contract and
is the date the IDED and/or the IDED Board approved the awarding of financial
assistance to the Business for the Project.

          “Business’ Employment Base” means the number of jobs as stated in
Exhibit D, Job Obligations that the Business and IDED have established as the
job base for this Project. The number of jobs the Business has pledged to
create/retain shall be in addition to the Business’s Employment Base.

          “Created Jobs” means the number of new FTE Jobs the Business will add
over and above the Buisiness’s Employment Base and, if applicable, Statewide
Employment Base.

          “Forgivable Loan” means a form of an award made by the IDED to the
Business under a Funding Agreement(s) for which repayment is eliminated in part
or entirely if the Business satisfies the terms of this Contract and the Funding
Agreement(s).

          “Full-time Equivalent (FTE) Job” means the employment of one person:

 

 

(a)

For 8 hours per day for a 5-day, 40-hour workweek for 52 weeks per year,
including paid holidays, vacations and other paid leave, or

 

(b)

For the number of hours or days per week, including paid holidays, vacations and
other paid leave, currently established by schedule, custom, or otherwise, as
constituting a week of full-time work for the kind of service an individual
performs for an employing unit.

          “Job Maintenance Period” means the date two (2) years from the Project
Completion Date as stated in Exhibit C, Description of the Project and Award
Budget. The Business shall maintain the Project, and the created/retained jobs
through the Job Maintenance Period.

          “Job Obligations” means the Created Jobs, Retained Jobs, Qualifying
Jobs and Non-qualifying Jobs associated with the Project that pay the wages and
benefits, all as outlined in Exhibit D, Job Obligations.

          “Loan” means form of an award made by the IDED to the Business under a
Funding Agreement(s) for which full repayment is expected.

          “Non-qualifying jobs” are those jobs created or retained by the
project that do not qualify for funding, but would not be created or retained if
the Project did not proceed.

          “Project” means the description of the work and activities to be
completed by the Business as

 

 

 

Contract # P0606M01004

- 5 -

Master updated 6/27/06


--------------------------------------------------------------------------------




outlined in Exhibit C, Description of the Project and Award Budget, and Exhibit
A, Business’s Financial Assistance Application.

          “Project Completion Date” means the date three (3) years from the
Award Date as stated in Exhibit C, Description of the Project and Award Budget.
The Project Completion Date is the date by which all Project activities shall be
satisfactorily completed.

          “Statewide Employment Base” means the number of jobs as stated in
Exhibit D, Job Obligations that the Business and IDED have determined as those
jobs that will be retained at other facilities in the state. The number of jobs
the Business has pledged to create/retain shall be in addition to the Statewide
Employment Base.

          “Qualifying jobs” are those created or retained jobs that qualify for
program funding.

          3.2     Documents Incorporated by Reference. The following documents
are incorporated by reference and considered an integral part of this Master
Contract:

 

 

 

 

 

 

Exhibit A -

 

Business’s Financial Assistance Application, Application # 06-VAP-031 and
06-EZ-036,

 

Exhibit B -

 

Funding Agreements:

 

 

 

 

B2- VAAPFAP Funding Agreement

 

 

 

 

B4- EZ Funding Agreement

 

Exhibit C -

 

Description of the Project and Award Budget

 

Exhibit D -

 

Job Obligations

          “Retained Job” means an existing job that would be eliminated or moved
to another state if the project did not proceed in Iowa.

          3.3     Business’s Financial Assistance Application on File. Due to
its size, Exhibit A will not be attached to this Master Contract, but will be
kept on file at the Iowa Department of Economic Development. It shall,
nevertheless, be considered an incorporated element of this Master Contract and
the Funding Agreements.

          3.4     Order of Priority. In the case of any inconsistency or
conflict between the specific provisions of this document and the exhibits, the
following order of priority shall control:

          (a) Master Contract, Articles 1-10
          (b) Exhibit B - Funding Agreements
          (c) Exhibit C - Description of the Project and Award Budget
          (d) Exhibit D - Job Obligations
          (e) Exhibit A - Business’s Financial Assistance Application

ARTICLE 4
AWARD

          4.1     Description of the Project and Award Budget. The IDED and/or
the IDED Board have approved an Award to the Business from the programs and in
the amounts identified in Exhibit C, Description of the Project and Award
Budget. The Project Budget for this Award is as detailed in Exhibit C.

          4.2     Job Obligations. The IDED and/or the IDED Board have approved
an Award to the Business and the Business’ obligations for FTE Created Jobs,
Retained Jobs, Qualifying Jobs and Non-qualifying Jobs are outlined in Exhibit
D, Job Obligations.

 

 

 

Contract # P0606M01004

- 6 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          4.3      Repayment Obligation. The obligation to repay the direct
financial assistance components of this Award shall be evidenced by Promissory
Notes executed in connection with the Funding Agreements.

ARTICLE 5
CONDITIONS TO DISBURSEMENT OF FUNDS; DISBURSEMENT TERMS

          The obligation of IDED to make, continue or disburse funds under this
Master Contract and the Funding Agreements shall be subject to the following
conditions precedent:

          5.1      Documents Submitted. IDED shall have received each of the
following documents, properly executed and completed, and approved by IDED as to
form and substance:

 

 

(a)

Master Contract. Fully executed Master Contract.

 

 

(b)

Funding Agreements. Fully executed Funding Agreements.

 

 

(c)

Promissory Notes.The Promissory Notes required by the Funding Agreements.

 

 

(d)

Articles of Incorporation. Copies of the articles of incorporation of the
Business, certified in each instance by its secretary or assistant secretary.

 

 

(e)

Certificate of Corporate Existence. A certificate of existence for the Business
from the Office of the Secretary of State of Iowa.

 

 

(f)

Results of Lien and Tax Search. Financing statement, tax and judgment lien
search results, in the Business’s state of incorporation/organization, against
the Business and Secured Property.

 

 

(g)

Security Documents. The fully executed Security Documents required in Article
6.0.

 

 

(h)

Other Required Documents. IDED shall have received such other contracts,
instruments, documents, certificates and opinions as the IDED may reasonably
request.

 

 

(i)

Hazardous Waste Audit. To comply with Iowa Code section 15A.l(3)”b,” if the
Business generates solid or hazardous waste, it must either: a) submit a copy of
the Business’s existing in-house plan to reduce the amount of waste and safely
dispose of the waste based on an in-house audit conducted within the past 3
years; or b) submit an outline of a plan to be developed in-house, or 3) submit
documentation that the Business has authorized the Iowa Department of Natural
Resources or Iowa Waste Reduction Center to conduct the audit.

 

 

(j)

Release Form - Confidential Tax Information. A signed Authorization for Release
of Confidential State Tax Information form to permit IDED to receive the
Business’s state tax information directly from the Iowa Department of Revenue
for purposes of annually updating the Iowa Public Return on Investment Analysis.

 

 

(k)

Satisfactory Credit History. Documentation of satisfactory credit history of the
Business and guarantors, as applicable, with no judgments or unsatisfied liens
or similar adverse credit actions.

 

 

(1)

Project Financial Commitments. The Business shall have submitted a letter from
the funding sources identified in Exhibit C committing to the specified
financial involvement in the Project and received the IDED’s approval of the
letters of commitment. Each letter shall include the amount, terms and
conditions of the financial commitment, as well as any applicable schedules.


 

 

 

Contract # P0606M01004

- 7 -

Master updated 6/27/06


--------------------------------------------------------------------------------




 

 

(m)

Requests for Disbursement. All disbursements of Award proceeds shall be subject
to receipt by the IDED of requests for disbursement, in form and content
acceptable to IDED, submitted by the Business. All requests shall include
documentation of costs that have been paid or costs to be paid immediately upon
receipt of Award proceeds.

 

 

(n)

Funding Agreements Disbursement Requirements. Satisfaction of all disbursement
requirements outlined in the specific program Funding Agreements.

          5.2      Prior Costs. No expenditures made prior to the Award Date may
be included as Project costs. This restriction applies to the direct financial
assistance portions of this Award, not the tax credit benefits included in this
Award.

          5.3      Cost Variation. In the event that the total Project cost is
less than the amount specified in the Exhibit C, the Funding Agreements shall be
reduced at the same ratio to the total Project cost reduction as the ratio of
the Funding Agreement amount to the total amount of funds provided by the
Business and all funding sources requiring a proportional reduction of their
financial contribution to the Project. Any disbursed excess above the reduced
IDED participation amount shall be returned immediately to IDED.

          5.4      Suspension of Disbursement. Upon the occurrence of an Event
of Default (as defined in this Master Contract or any of the Funding Agreements)
by the Business, the IDED may suspend payments and tax credit program benefits
to the Business until such time as the default has been cured to IDED’s
satisfaction. Notwithstanding anything to the contrary in this Master Contact or
the Funding Agreements, upon a termination of this Master Contract on account of
an Event of Default by the Business, Business will no longer have the right to
receive any disbursements or any tax credit program benefits after the effective
date of default. All Award funds may also be suspended, in IDED’s sole
discretion, in the event the Business experiences a layoff within the state of
Iowa or closes any of its Iowa facilities.

          5.5      Investment of Award Proceeds.

          (a) In the event that the Award proceeds are not immediately utilized,
temporarily idle Award proceeds held by the Business may be invested provided
such investments shall be in accordance with State law, including but not
limited to the provisions of Iowa Code chapter 12C concerning the deposit of
public funds. Interest accrued on temporarily idle Award proceeds held by the
Business shall be credited to and expended on the Project prior to the
expenditure of other Award proceeds.

          (b) All proceeds remaining, including accrued interest, after all
allowable Project costs have been paid or obligated shall be returned to the
IDED within thirty (30) days after the Project Completion Date. Within ten (10)
days of receipt of a written request from IDED, Business shall inform the IDED
in writing of the amount of unexpended Award funds in the Business’s possession
or under the Business’s control, whether in the form of cash on hand,
investments, or otherwise.

ARTICLE 6
SECURITY; CROSS-COLLATERALIZATION

          The Business shall execute in favor of the IDED all security
agreements, financing statements, mortgages, personal and/or corporate
guarantees (the “Security Documents”) as required by the IDED.

          6.1      Security. This Award shall be secured by: 1st position
security interest in specific project manufacturing equipment valued at or above
the $400,000 loan amount, (the “Secured Property”). IDED’s financial assistance
award will not be subordinate to any other lender.

 

 

 

Contract # P0606M01004

- 8 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          6.2      Value of Collateral. The value, as reasonably determined by
IDED, of the Secured Property shall meet or exceed the amount of Award funds
disbursed.

          6.3      Additional or Substitute Collateral. In case of a decline in
the market value of the Secured Property, or any part thereof, IDED may require
that additional or substitute collateral of quality and value satisfactory to
IDED be pledged as Secured Property for this Award. The Business shall provide
such additional or substitute collateral Secured Property within 20 days of the
date of the request for additional or substitute collateral to secure this Award
in an amount equal to or greater than the amount of outstanding Award funds.

ARTICLE 7
REPRESENTATIONS AND WARRANTIES

The Business represents and warrants to IDED as follows:

          7.1      Organization and Qualifications. The Business is duly
organized, validly existing and in good standing as a corporation under the
state of its incorporation. The Business has full and adequate power to own its
property and conduct its business as now conducted, and is duly licensed or
qualified and in good standing in each jurisdiction in which the nature of the
business conducted by it or the nature of the property owned or leased by it
requires such licensing or qualifying, except where the failure to so qualify
would not have a material adverse effect on the Business’s ability to perform
its obligations hereunder.

          7.2      Authority and Validity of Obligations. The Business has full
right and authority to enter into this Master Contract and the Funding
Agreements and to make the borrowings herein provided for. The person signing
this Master Contract and the Funding Agreements has full authority to:

 

 

 

 

a)

sign this Master Contract and the Funding Agreements, and

 

 

 

 

b)

issue Promissory Notes on behalf of the Business, and

 

 

 

 

c)

secure Business’s obligations under this Master Contract and the Funding
Agreements, and

 

 

 

 

d)

perform each and all of the obligations under the Master Contract and its
Funding Agreement.

The Master Contract and Funding Agreement documents delivered by the Business
have been duly authorized, executed and delivered by the Business and constitute
the valid and binding obligations of the Business and enforceable against it in
accordance with their terms. This Master Contract, the Funding Agreements and
related documents do not contravene any provision of law or any judgment,
injunction, order or decree binding upon the Business or any provision of the
articles of organization or operating agreement of the Business, contravene or
constitute a default under any covenant, indenture or contract of or effecting
the Business or any of its properties.

          7.3      Use of Proceeds. The Business hereby agrees to use Award
proceeds only for the Project and for the activities described in Exhibit C,
Description of the Project and Award Budget, this Master Contract and the
Funding Agreements. Use of Award proceeds shall conform to the Budget for the
Project as detailed in Exhibit C. The Business represents that there are legally
enforceable commitments in place from the funding sources identified for the
Project in Exhibit C.

          7.4      Subsidiaries. The Business has no Subsidiaries on the
Contract Effective Date.

          7.5      Financial Reports. The balance sheet of the Business
furnished to IDED as of the Contract Effective Date, fairly presents its
financial condition as at said date in conformity with GAAP applied on a
consistent basis. The Business has no contingent liabilities which are material
to it, other than as indicated on such financial statements or, with respect to
future periods, on the financial statements furnished to IDED.

 

 

 

Contract # P0606M01004

- 9 -

Master updated 6/27/06


--------------------------------------------------------------------------------






          7.6      No Material Adverse Change. Since the Award Date, there has
been no change in the condition (financial or otherwise) or business prospects
of the Business, except those occurring in the ordinary course of business, none
of which individually or in the aggregate have been materially adverse. To the
knowledge of the Business, there has been no material adverse change in the
condition of the Business (financial or otherwise) or the business prospects of
the Business

          7.7      Full Disclosure; Business’s Financial Assistance Application.
The statements and other information furnished to the IDED by Business in its
Financial Assistance Application and in connection with the negotiation of this
Master Contract and the Funding Agreements do not contain any untrue statements
of a material fact or omit a material fact necessary to make the material
statements contained herein or therein not misleading. The IDED acknowledges
that as to any projections furnished to the IDED, the Business only represents
that the same were prepared on the basis of information and estimates it
believed to be reasonable.

          7.8      Trademarks. Franchises and Licenses. The Business owns,
possesses, or has the right to use all necessary patents, licenses, franchises,
trademarks, trade names, trade styles, copyrights, trade secrets, know how and
confidential commercial and proprietary information to conduct its businesses as
now conducted, without known conflict with any patent, license, franchise,
trademark, trade name, trade style, copyright or other proprietary right of any
other Person. As used in this Master Contract, “Person” means an individual,
partnership, corporation, association, trust, unincorporated organization or any
other entity or organization, including a government or agency or political
subdivision thereof.

          7.9      Governmental Authority and Licensing. The Business has
received all licenses, permits, and approvals of all Federal, state, local, and
foreign governmental authorities, if any, necessary to conduct its businesses,
in each case where the failure to obtain or maintain the same could reasonably
be expected to have a material adverse effect. No investigation or proceeding
which, if adversely determined, could reasonably be expected to result in
revocation or denial of any material license, permit, or approval is pending or,
to the knowledge of the Business threatened.

          7.10      Litigation and Other Controversies. There is no litigation
or governmental proceeding pending, nor to the knowledge of the Business
threatened, against the Business which if adversely determined would result in
any material adverse change in the financial condition, Properties, business or
operations of the Business, nor is the Business aware of any existing basis for
any such litigation or governmental proceeding.

          7.11      Good Title. The Business has good and defensible title (or
valid leasehold interests) to all of its Property (including, without
limitation, the Secured Property) reflected on the most recent balance sheets
furnished to the IDED (except for sales of assets in the ordinary course
business).

          7.12      Taxes. All tax returns required to be filed by the Business
in any jurisdiction have, in fact, been filed, and all taxes, assessments, fees
and other governmental charges upon the Business or upon any of its property,
income or franchises, which are shown to be due and payable in such returns,
have been paid, except such taxes, assessments, fees and governmental charges,
if any, as are being contested in good faith and by appropriate proceedings
which prevent enforcement of the matter under contest and as to which adequate
reserves established in accordance with GAAP have been provided. The Business
knows of no proposed additional tax assessment against it for which adequate
provisions in accordance with GAAP have not been made on its accounts. Adequate
provisions in accordance with GAAP for taxes on the books of the Business have
been made for all open years, and for their current fiscal period.

          7.13      Other Contracts. The Business is not in default under the
terms or any covenant, indenture

 

 

 

Contract # P0606M01004

- 10 -

Master updated 6/27/06


--------------------------------------------------------------------------------




or contract of or affecting either the Business or any of its properties, which
default, if uncured, would have a material adverse effect on its financial
condition, properties, business or operations.

          7.14      No Default. No Default or Event of Default has occurred or
is continuing.

          7.15      Compliance with Laws. The Business is in compliance with the
requirements of all federal, state and local laws, rules and regulations
applicable to or pertaining to the business operations of the Business and laws
and regulations establishing quality criteria and standards for air, water, land
and toxic or hazardous wastes or substances, non-compliance with which could
have a material adverse effect on the financial condition, properties, business
or operations of the Business. The Business has not received notice to the
effect that its operations are not in compliance with any of the requirements of
applicable federal, state or local environmental or health and safety statutes
and regulations or are the subject of any governmental investigation evaluating
whether any remedial action is needed to respond to a release of any toxic or
hazardous waste or substance into the environment, which non-compliance or
remedial action could have a material adverse effect on the financial condition,
properties, business or operations of the Business.

          7.16      Effective Date of Representations and Warranties. The
warranties and representations of this Article are made as of the Contract
Effective Date and shall be deemed to be renewed and restated by the Business at
the time each request for disbursement of funds is submitted to the IDED.

ARTICLE 8
COVENANTS

          The Business agrees that, for the duration of this Master Contract and
the Funding Agreements:

          8.1      Maintain Existence in Iowa. The Business shall at all times
preserve and maintain its existence as a corporation in good standing and
maintain the Project in Iowa. The Business will preserve and keep in force and
affect all licenses, permits, franchises, approvals, patents, trademarks, trade
names, trade styles, copyrights and other proprietary rights necessary to the
proper conduct of its respective business.

          8.2      Job Obligations.

          (a)      Jobs and Wages. By the Project Completion Date, the Business
shall create/retain the number of FTE Created Jobs, Retained Jobs, Qualifying
Jobs and Non-qualifying Jobs above the Business’ Employment Base and, if
applicable, the Statewide Employment Base, and maintain the jobs through the Job
Maintenance Period, all as detailed in Exhibit D. The Business shall pay the
wage rates identified in Exhibit D.

          (b)      Benefits. The Business shall provide and pay for the eligible
benefits described in Exhibit A, Business’s Financial Assistance Application,
with an Average Benefit Value calculated by IDED and shown in Exhibit D. During
the Contract period the Business may adjust the benefit package provided the
Average Benefit Value is not decreased and provided the benefit package includes
eligible benefits. For purposes of this Contract, “Eligible benefits” means,
medical and dental insurance plans, pension and profit-sharing plans, child care
services, life insurance coverage, vision insurance plan, and disability
coverage.

          8.3      Performance Obligations. By the Project Completion Date,
Business shall complete the Project, make the total investment pledged for the
Project, and comply with all other performance requirements described in this
Master Contract and the Funding Agreements. The Business shall

 

 

 

Contract # P0606M01004

- 11 -

Master updated 6/27/06


--------------------------------------------------------------------------------




promptly provide IDED with written notice of any major changes that would impact
the success of the Project.

          8.4      Maintenance of Properties. The Business shall maintain,
preserve and keep its properties in good repair, working order and condition
(ordinary wear and tear excepted) and will from time to time make all needful
and proper repairs, renewals, replacements, additions and betterments thereto so
that at all time the efficiency thereof shall be fully preserved and maintained
in accordance with prudent business practices.

          8.5      Taxes and Assessments. The Business shall duly pay and
discharge all taxes, rates, assessments, fees and governmental charges upon or
against it against its properties, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings and
adequate reserves are provided therefore.

          8.6      Insurance. The Business shall insure and keep insured in good
and responsible insurance companies, all insurable property owned by it which is
of a character usually insured by Persons similarly situated and operating like
properties against loss or damage from such hazards or risks as are insured by
Persons similarly situated and operating like properties; and the Business shall
insure such other hazards and risks (including employers’ and public liability
risks) in good and responsible insurance companies as and to the extent usually
insured by Persons similarly situated and conducting similar businesses. The
Business will upon request of the IDED furnish a certificate setting forth in
summary form the nature and extent of the insurance maintained pursuant to this
Article.

          8.7      Required Reports.

          (a)      Review of Disbursement Requests and Reports. The Business
shall prepare, sign and submit disbursement requests and reports as specified in
this Master Contract in the form and content required by IDED. The Business
shall review all reimbursement requests and verify that claimed expenditures are
allowable costs. The Business shall maintain documentation adequate to support
the claimed costs.

          (b)      Reports. The Business shall prepare, sign and submit the
following reports to the IDED throughout the Contract period:

 

 

 

 

 

Report

 

Due Date

 

 

 

 

Mid-Year Status Report

July 31st for the period ending June 30th

 

 

 

End-of-Year Status Report Includes:

January 31st for the period ending Dec. 31st

-

Public Return on Investment (ROI) Update

-

Payroll Register with all created and/or

 

retained jobs highlighted and indicate

 

the Project Jobs paying the required wage

-

“Employer’s Contribution and Payroll Report”

-

For Enterprise Zone awards, annual certification of compliance

 

with the requirements of Iowa Code 15E.193, as required by

 

15E. 195(6).

 

 

 

 

End of Project Report

Within 30 days of Project Completion Date

Report content: same items as End-of-Year Report

 


 

 

End of Job Maintenance Period Report

Within 30 days of the end of the Job

Report Content: same items as
End-of-Year Report

Maintenance Period


 

 

 

Contract # P0606M01004

- 12 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          (c)     Additional Reports, Financials as Requested by IDED. The IDED
reserves the right to require more frequent submission of any of the above
reports if, in the opinion of the IDED, more frequent submissions would help
improve the Business’s Project performance, or if necessary in order to meet
requests from the Iowa General Assembly, the Department of Management or the
Governor’s office. At the request of IDED, Business shall submit its annual
financial statements completed by an independent CPA, or other financial
statements including, but not limited to, income, expense, and retained earnings
statements.

          8.8     Inspection and Audit. The Business will permit the IDED and
its duly authorized representatives to visit and inspect any of the Business’s
properties, corporate books and financial records of the Business related to the
Project, to examine and make copies of the books of accounts and other financial
records of the Business, and to discuss the affairs, finances and accounts of
the Business with, and to be advised as to the same by, its officers, and
independent public accountants (and by this provision the Business authorizes
such accountants to discuss with the IDED and the IDED’s duly authorized
representatives the finances and affairs of the Business) at such reasonable
time and reasonable intervals as the IDED may designate, but at least annually.

          8.9     Mergers, Consolidations and Sales. Without the written consent
of the IDED, which shall not be unreasonably withheld, the Business shall not be
a party to any merger or consolidation, or sell, transfer, lease or otherwise
dispose of all or any part of the Secured Property.

          8.10    Formation and Maintenance of Subsidiaries. The Business will
not form or acquire any Subsidiary or transfer assets pledged as security for
this Master Contract to any subsidiary or affiliate without the written consent
of the IDED, which shall not be unreasonably withheld.

          8.11     Compliance with Laws.

          (a) The Business will comply in all material respects with the
requirements of all federal, state and local laws, rules, regulations and orders
applicable to or pertaining to its properties or business operations including,
but not limited to, all applicable environmental, hazardous waste or substance,
toxic substance and underground storage laws and regulations, and the Business
will obtain any permits, licenses, buildings, improvements, fixtures, equipment
or its property required by reason of any applicable environmental, hazardous
waste or substance, toxic substance or underground storage laws or regulations.

          (b) The Business shall comply in all material respects with all
applicable federal, state, and local laws, rules, ordinances, regulations and
orders applicable to the prevention of discrimination in employment, including
the administrative rules of the Iowa Department of Management and the Iowa Civil
Rights Commission which pertain to equal employment opportunity and affirmative
action.

          (c) The Business shall comply in all material respects with all
applicable federal, state and local laws, rules, ordinances, regulations and
orders applicable to worker rights and worker safety.

          (d) The Business shall comply with IDED’s administrative rules for
each program funding source, as identified in the Funding Agreements.

          8.12    Use of Award Proceeds. The Business will use the Award
proceeds extended under this Master Contract and the Funding Agreements solely
for the purposes set forth in Exhibit C.

 

 

 

Contract # P0606M01004

- 13 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          8.13      Changes in Business Ownership. Structure and Control. The
Business shall not materially change the ownership, structure, or control of the
Business if it would adversely affect the Project. This includes, but is not
limited to, entering into any merger or consolidation with any person, firm or
corporation or permitting substantial distribution, liquidation or other
disposal of Business assets directly associated with the Project. Business shall
provide IDED with advance notice of any proposed changes in ownership, structure
or control. The materiality of the change and whether or not the change affects
the Project shall be as reasonably determined by IDED.

          8.14     Notice of Meetings. The Business shall notify IDED at least
two (2) working days in advance of all meetings of the board of directors at
which the subject matter of this Master Contract, the Funding Agreements, or the
Project is proposed to be discussed. The Business shall provide IDED with copies
if the agenda and minutes of such meetings and expressly agrees that a
representative of IDED has a right to attend those portions of any and all such
meetings where the Project, this Master Contract or the Funding Agreements are
discussed.

          8.15     Notice of Proceedings. The Business shall promptly notify
IDED of the initiation of any claims, lawsuits, bankruptcy proceedings or other
proceedings brought against the Business which would adversely impact the
Project.

          8.16     Accounting Records. The Business is required to maintain its
books, records and all other evidence pertaining to this Master Contract and it
Funding Agreements in accordance with generally accepted accounting principles
and such other procedures specified by IDED. These records shall be available to
IDED, its internal or external auditors, the Auditor of the State of Iowa, the
Attorney General of the State of Iowa and the Iowa Division of Criminal
Investigations at all times during the Master Contract’s and the Funding
Agreements’ duration and any extensions thereof, and for three (3) full years
from the Agreement Expiration Date.

          8.17      Restrictions. The Business shall not, without prior written
disclosure to IDED and prior written consent of IDED, which shall not be
unreasonably withheld, directly or indirectly:

          (a) Assign, waive or transfer any of Business’s rights, powers, duties
or obligations under this Master Contract or the Funding Agreements.

          (b) Sell, transfer, convey, assign, encumber or otherwise dispose of
any of the Secured Property or the Project.

          (c) Place or permit any restrictions, covenants or any similar
limitations on the Secured Property or the Project,

          (d) Remove from the Project site or the State all or substantially all
of the Secured Property.

          (e) Create, incur or permit to exist any Lien of any kind on the
Secured Property.

          8.18     No Changes in Business Operations. The Business shall not
materially change the Project or the nature of the Business and activities being
conducted, or proposed to be conducted by Business, as described in the
Business’s approved application for funding, Exhibit A of this Master Contract,
unless approved in writing by IDED prior to the change.

          8.19      Indemnification. The Business shall indemnify, defend and
hold harmless the IDED, the State of Iowa, its departments, divisions, agencies,
sections, commissions, officers, employees and agents from and against all
losses, liabilities, penalties, fines, damages and claims (including taxes), and
all related costs and expenses (including reasonable attorneys’ fees and
disbursements and costs of

 

 

 

Contract # P0606M01004

- 14 -

Master updated 6/27/06


--------------------------------------------------------------------------------




investigation, litigation, settlement, judgments, interest and penalties),
arising from or in connection with any of the following:

 

 

a)

Any claim, demand, action, citation or legal proceeding arising out of or
resulting from the Project;

 

 

b)

Any claim, demand, action, citation or legal proceeding arising out of or
resulting from a breach by the Business of any representation or warranty made
by the Business in this Master Contract or the Funding Agreements;

 

 

c)

Any claim, demand, action, citation or legal proceeding arising out of or
related to occurrences that the Business is required to insure against as
provided for in this Master Contract or the Funding Agreements; and

 

 

d)

Any claim, demand, action, citation or legal proceeding which results from an
act or omission of the Business or any of their agents in its or their capacity
as an employer of a person.

ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES

          9.1     Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

          (a) Nonpayment. In the event of a missed payment under a Loan or in
the event a Forgivable Loan is not forgiven and all or a portion of the
Forgivable Loan must be repaid by the Business, a default in the payment when
due (whether by lapse of time, acceleration or otherwise) of any principal on
the Promissory Note(s), or default in payment for more than ten (10) Business
Days of the due date thereof of any interest on the Promissory Note(s) or any
fee or other obligation payable by the Business shall be an Event of Default; or

          (b) Noncompliance with Covenants. Default in the observance or
performance of any covenant set forth in Article 8, for more than five (5)
Business Days; or

          (c) Noncompliance with Security Documents. Default in the observance
or performance of any term of any Security Documents beyond any applicable grace
period set forth therein; or

          (d) Noncompliance with Master Contract. Default in the observance or
performance of any other provision of this Master Contract; or

          (e) Noncompliance with Funding Agreements; Cross-Default. Default in
the observance or performance of any other provision of any of the Funding
Agreements, including Events of Default identified in any of the Funding
Agreements; IDED may elect to declare the Business in default of this Master
Contract and any or all of the Funding Agreements if there is a default under
any one of the Funding Agreements; or

          (f) Material Misrepresentation. Any representation or warranty made by
the Business in this Master Contract or the Funding Agreements or in any
statement or certificate furnished by it pursuant to this Master Contract or the
Funding Agreements, or made in its Financial Assistance Application, or in
connection with any of the above, proves untrue in any material respect as of
the date of the issuance or making thereof; or

          (g) Lien Deficiencies. Any of the Security Documents shall for any
reason fail to create a valid and perfected priority Lien in favor of the IDED
in any Secured Property pledged by Business; or

 

 

 

Contract # P0606M01004

- 15 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          (h) Judgment Over $100,000. Any judgment or judgments, writ or writs
or warrant or warrants of attachment, or any similar process or processes in an
aggregate amount in excess of $100,000 shall be entered or filed against the
Business or against any of its property and remains unvacated, unbonded or
unstayed for a period of 30 days; or

          (i) Adverse Change in Financial Condition. Any change shall occur in
the financial condition of the Business which would have a material adverse
effect on the ability of the Business to perform under this Master Contract or
the Funding Agreements; or

          (j) Bankruptcy or Similar Proceedings Initiated. Either the Business
shall (1) have entered involuntarily against it an order for relief under the
United States Bankruptcy Code, as amended, (2) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (3) make an assignment
for the benefit of creditors, (4) apply for, seek, consent to, or acquiesce in,
the appointment of a receiver, custodian, trustee, examiner, liquidator or
similar official for it or any substantial part of its Property, (5) institute
any proceeding seeking to have entered against it an order for relief under the
United States Bankruptcy Code as amended, to adjudicate it insolvent, or seeking
dissolution, winding up, liquidation, reorganization, arrangement, adjustment or
composition of it or its debts under any law relating to bankruptcy, insolvency
or reorganization or relief of debtors or fail to file an answer or other
pleading denying the material allegations of any such proceeding filed against
it, or (6) fail to contest in good faith any appointments or proceeding
described in Article 9.1(k) below; or

          (k) Appointment of Officials. A custodian, receiver, trustee,
examiner, liquidator or similar official shall be appointed for either the
Business or any substantial part of any of its respective property, or a
proceeding described in Article 9.1(j) shall be instituted against either the
Business and such appointment continues undischarged or such proceeding
continues undismissed or unstayed for a period of sixty (60) days; or

          (l) Insecurity. IDED shall in good faith deem itself insecure and
reasonably believes, after consideration of all the facts and circumstances then
existing, that the prospect of payment and satisfaction of the obligations under
this Master Contract and/or the Funding Agreements, or the performance of or
observance of the covenants in this Master Contract and/or the Funding
Agreements, is or will be materially impaired.

          (m) Failure to Submit Required Reports. The Business fails to submit
complete reports by the required due dates as outlined in Article 8.7.

          (n) Layoffs, Relocation, or Closure. The Business experiences a
substantial layoff, relocates a substantial portion of its business or its
offices outside of Iowa, or closes its operations during the term of this
Contract.

          9.2     Default Remedies. When an Event of Default has occurred and is
continuing, the IDED may, by written notice to the Business:

          (a) terminate this Master Contract, the Funding Agreements and all of
the obligations of IDED under this Master Contract and the Funding Agreements on
the date stated in such notice, and

          (b) declare the principal and any accrued interest on the outstanding
Promissory Notes to be forthwith due and payable, including both principal and
interest and all fees, charges and other amounts payable under this Master
Contract and the Funding Agreements, shall be and become immediately due and
payable without further demand, presentment, protest or notice of any kind.

          9.3     Default Interest Rate. If an Event of Default occurs and
remains uncured, a default rate of 6% shall apply to repayment of amounts due
under this Master Contract and the Funding Agreements.

 

 

 

Contract # P0606M01004

- 16 -

Master updated 6/27/06


--------------------------------------------------------------------------------




The default interest rate shall accrue from the first date Award funds are
disbursed.

          9.4     Expenses. The Business agrees to pay to the IDED all expenses
reasonably incurred or paid by IDED including reasonable attorneys’ fees and
court costs, in connection with any Default or Event of Default by the Business
or in connection with the enforcement of any of the terms of this Master
Contract and the Funding Agreements.

          9.5     Notice of Default and Opportunity to Cure. If IDED has
reasonable cause to believe that and Event of Default has occurred under this
Master Contract and/or the Funding Agreements, IDED shall issue a written Notice
of Default to the Business, setting forth the nature of the alleged default in
reasonable specificity, and providing therein a reasonable period time, which
shall not be fewer than thirty (30) days from the date of the Notice of Default,
in which the Business shall have an opportunity to cure, provided that cure is
possible and feasible.

ARTICLE 10
MISCELLANEOUS.

          10.1   Timely Performance. The parties agree that the dates and time
periods specified in this Master Contract and the Funding Agreements, including
the timelines established for the Project and more fully described in Exhibit C,
are of the essence to the satisfactory performance of this Master Contract and
the Funding Agreements.

          10.2   State of Iowa Recognition. The Project shall permanently
recognize, in a manner acceptable to IDED, the financial contribution to the
Project made by the State of Iowa. For example, a sign or plaque acknowledging
that the Project was funded in part by an Award from the State of Iowa, Iowa
Department of Economic Development.

          10.3   Choice of Law and Forum.

          (a) In the event any proceeding of a quasi-judicial or judicial nature
is commenced in connection with this Master Contract or the Funding Agreements,
the proceeding shall be brought in Des Moines, Iowa, in Polk County District
Court for the State of Iowa, if such court has jurisdiction. If however, such
court lacks jurisdiction and jurisdiction lies only in a United States District
Court, the matter shall be commenced in the United States District Court for the
Southern District of Iowa, Central Division.

          (b) This provision shall not be construed as waiving any immunity to
suit or liability, in state or federal court, which may be available to the
IDED, the State of Iowa or its members, officers, employees or agents.

          10.4   Governing Law. This Master Contract and the Funding Agreements
and the rights and duties of the parties hereto shall be governed by, and
construed in accordance with the internal laws of the State of Iowa without
regard to principles of conflicts of laws.

          10.5   Master Contract/Funding Agreement Amendments. Neither this
Master Contract nor any documents incorporated by reference in connection with
this Master Contract, including the Funding Agreements, may be changed, waived,
discharged or terminated orally, but only as provided below:

          (a) Writing required. The Master Contract and the Funding Agreements
may only be amended if done so in writing and signed by the Business and IDED;
and for those Funding Agreements in which the Community is a signatory, by the
Community, the Business and IDED. Examples of situations requiring an amendment
include, but are not limited to, time extensions, budget revisions, and
significant alterations of existing activities or beneficiaries. No amendment
will be valid until approved in writing by IDED.

 

 

 

Contract # P0606M01004

- 17 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          (b) IDED review.    IDED will consider whether an amendment request is
so substantial as to necessitate reevaluating the IDED’s or IDED Board’s
original funding decision. An amendment may be denied by IDED if it
substantially alters the circumstances under which the Project funding was
originally approved.

          10.6   Notices. Except as otherwise specified herein, all notices
hereunder shall be in writing (including, without limitation by fax) and shall
be given to the relevant party at its address, e-mail address, or fax number set
forth below, or such other address, e-mail address, or fax number as such party
may hereafter specify by notice to the other given by United States mail, by fax
or by other telecommunication device capable of creating a written record of
such notice and its receipt. Notices hereunder shall be addressed:

 

 

 

To the Business:

 

 

East Fork Biodiesel, LLC
Ken Clark, President
220 East State St.
Algona, Iowa 50001

 

 

 

 

E-mail:

kclark@eastforkbiodiesel.com

 

Telephone:

515.395.8888

 

Facsimile:

515.395.8891

 

 

 

To the IDED at:

 

Iowa Department of Economic Development

 

Business Services

 

200 East Grand Avenue

 

Des Moines, Iowa 50309

 

Attention: Julie Malone, Business Services Project Manager

 

 

 

E-mail:   julie.malone@iowalifechanging.com

 

Telephone:

515.242.4872

 

Facsimile:

515.242.4832

Each such notice, request or other communication shall be effective (i) if given
by facsimile, when such facsimile is transmitted to the facsimile number
specified in this Article and a confirmation of such facsimile has been received
by the sender, (ii) if given by e-mail, when such e-mail is transmitted to the
e-mail address specified in this Article and a confirmation of such e-mail has
been received by the sender, (iii) if given by mail, five (5) days after such
communication is deposited in the mail, certified or registered with return
receipt requested, addressed as aforesaid or (iv) if given by any other means,
when delivered at the addresses specified in this Article.

          10.7   Headings. Article headings used in this Master Contract and the
Funding Agreements are for convenience of reference only and are not a part of
this Master Contract or the Funding Agreements for any other purpose.

          10.8   Final Authority. The IDED shall have the authority to
reasonably assess whether the Business has complied with the terms of this
Master Contract and the Funding Agreements. Any IDED determinations with respect
to compliance with the provisions of this Master Contract and the Funding
Agreements shall be deemed to be final determinations pursuant to Section 17 A
of the Code of Iowa (2005).

 

 

 

Contract # P0606M01004

- 18 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          10.9     Waivers. No waiver by IDED of any default hereunder shall
operate as a waiver of any other default or of the same default on any future
occasion. No delay on the part of the IDED in exercising any right or remedy
hereunder or under the Funding Agreements shall operate as a waiver thereof. No
single or partial exercise of any right or remedy by IDED shall preclude future
exercise thereof or the exercise of any other right or remedy.

          10.10     Counterparts. This Master Contract may be executed in any
number of counterparts, each of which shall be deemed to be an original, but all
of which together shall constitute but one and the same instrument.

          10.11     Survival of Representations. All representations and
warranties made herein or in any other Master Contract/Funding Agreement
document or in certificates given pursuant hereto or thereto shall survive the
execution and delivery of this Master Contract and the Funding Agreements and
the other Master Contract/Funding Agreement documents and shall continue in full
force and effect with respect to the date as of which they were made until all
of Business’s obligations or liabilities under this Master Contract and the
Funding Agreements have been satisfied.

          10.12     Severability of Provisions. Any provision of this Master
Contract or the Funding Agreements, which is unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such
unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. All rights, remedies and powers provided in this Master Contract
and or the Funding Agreements or any other Master Contract document may be
exercised only to the extent that the exercise thereof does not violate any
applicable mandatory provisions of law, and all the provisions of this Master
Contract and the Funding Agreements and any other Master Contract document are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Master Contract or the Funding Agreements or any other Master
Contract document invalid or unenforceable.

          10.13     Successors and Assigns. This Master Contract and the Funding
Agreements shall be binding upon the Business and its respective successors and
assigns, and shall inure to the benefit of the IDED and the benefit of their
respective successors and assigns. The Business may not assign its rights
hereunder or under any of the Funding Agreements without the written consent of
the IDED, which consent will not be unreasonably withheld.

          10.14     Termination. This Master Contract and any of the Funding
Agreements can be terminated upon mutual, written agreement of the Business and
IDED and, for amendments to Funding Agreements to which the Community is a
signatory, the Community.

          10.15     Integration. This Master Contract and the Funding Agreements
contains the entire understanding between the Business and IDED relating to the
Project and any representations that may have been made before or after the
signing of this Master Contract and the Funding Agreements, which are not
contained herein, are nonbinding, void and of no effect. None of the Parties
have relied on any such prior representation in entering into this Master
Contract and its Funding Agreement.

 

 

 

Contract # P0606M01004

- 19 -

Master updated 6/27/06


--------------------------------------------------------------------------------




          IN WITNESS WHEREOF in consideration of the mutual covenants set forth
above and for other good and valuable consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the parties have entered
into this Master Contract and have caused their duly authorized representatives
to execute this Master Contract, effective as of the latest date stated below
(the “Contract Effective Date”).

FOR THE IOWA DEPARTMENT OF ECONOMIC DEVELOPMENT:

 

 

BY:

-s- Mike Blouin [d77135001.jpg]

 

Mike Blouin, Director

 

 

 

11.21.06

 

Date

 

 

FOR THE BUSINESS:

 

 

BY:

-s- Kenneth M. Clark [d77135002.jpg]

 

Signature

 

 

 

Kenneth M. Clark, President

 

Typed Name and Title

 

 

 

11/3/06

 

Date


 

 

 

Contract # P0606M01004

- 20 -

Master updated 6/27/06


--------------------------------------------------------------------------------




LIST OF EXHIBITS

 

 

Exhibit A -

Business’s Financial Assistance Application (on file with IDED),
Application # 06-VAP-031 and 06-EZ-036

 

 

Exhibit B -

Funding Agreements
B2-VAAPFAP Funding Agreement
B4-EZ Funding Agreement

 

 

Exhibit C -

Description of the Project and Award Budget

 

 

Exhibit D -

Job Obligations


 

 

 

Contract # P0606M01004

- 21 -

Master updated 6/27/06


--------------------------------------------------------------------------------




EXHIBIT B - 4

EZ FUNDING AGREEMENT

 

 

 

 

 

 

BUSINESS:

 

East Fork Biodiesel, LLC

 

 

 

 

 

 

COMMUNITY:

 

Kossuth County

 

 

 

 

 

 

 

 

 

 

 

MASTER CONTRACT NUMBER:

 

P0606M01004

 

 

 

 

 

 

FUNDING AGREEMENT NUMBER:

 

06-EZ-036

 

 

 

 

 

 

 

 

 

 

 

ENTERPRISE ZONE NAME:

 

Kossuth County/Algona EZ-17

 

 

 

 

 

 

ZONE CERTIFICATION DATE:

 

March 16, 2006

 

 

 

 

 

 

ZONE EXPIRATION DATE:

 

March 16, 2016

 

 

 

 

 

 

 

 

 

 

          THIS ENTERPRISE ZONE (EZ) FUNDING AGREEMENT is made by and among the
IOWA DEPARTMENT OF ECONOMIC DEVELOPMENT, 200 East Grand Avenue, Des Moines, Iowa
50309 (“IDED”), the business identified above (“Business”), and the community
identified above (“Community”), effective as of the Contract Effective Date
stated in the Master Contract identified above.

          WHEREAS, the purpose of the EZ Program is to promote new economic
development in economically distressed areas; and

          WHEREAS, the Community has designated and IDED has certified the
Enterprise Zone identified above; and

          WHEREAS, eligible businesses locating or located in an Enterprise Zone
are authorized under this program to receive certain tax incentives and
assistance and the Business has located, or will locate, within the certified
Enterprise Zone; and

          WHEREAS, the Enterprise Zone Commission responsible for the
above-identified Zone has recommended approval and IDED has found the Business’
application to be consistent with the EZ Program’s eligibility requirements; and

          WHEREAS, the Business has executed the Master Contract described above
with the IDED pursuant to an Award on the Award Date stated in the Master
Contract to the Business for the Project; and

          WHEREAS, the Master Contract specifies that for each program funding
source the IDED and the Business shall enter into a Funding Agreement; and

          WHEREAS, this EZ Funding Agreement contains additional terms and
conditions for the award of EZ benefits and

          NOW, THEREFORE, the Business and Community accept the terms and
conditions set forth in this EZ Funding Agreement and the Master Contract for
the funding of the Project. In consideration of the mutual promises contained in
the Master Contract and this EZ Funding Agreement and other good and valuable
consideration, it is agreed as follows:

--------------------------------------------------------------------------------




1.0     Master Contract. Unless otherwise specified in this EZ Funding
Agreement, the definitions, terms, conditions, and provisions contained in the
Master Contract are applicable to this EZ Funding Agreement. The following
provisions in the Master Contract do not apply to this EZ Funding Agreement:

Article 3.1(b) – Definition of “Project Completion Date” and “Job Maintenance
Period.” [The EZ program has different time periods for these activities.]

Article 4.3 - Repayment obligation. [No promissory note required for tax
credits.]

Article 5.1(c) – Promissory Notes. [Execution of note is not a condition
precedent to receipt of tax credit benefits]

Article 5.1(g) – Security Documents. [Execution of Security Documents is not a
condition precedent to receipt of tax credit benefits].

Article 5.1(m) – Requests for disbursement. [Not required for tax credit program
benefits.]

Article 5.2 – Prior costs. [Not applicable to tax credit program benefits.]

Article 5.3 – Cost variation. [Not applicable to tax credit program benefits.]

Article 5.5 – Investment of Award Proceeds. [No proceeds in tax credit
programs.]

Article 6 – Security, Cross-collateralization.. [Not applicable to tax credit
program benefits.]

Article 9.1(a) – Nonpayment as an Event of Default. [Not applicable because
there are no loan payments in tax credit programs].

Article 9.1(c) – Noncompliance with Security Documents as an Event of Default.
[Not applicable because there are no Security Documents required in tax credit
programs].

Article 9.1(g) – Lien Deficiencies as an Event of Default. [Not applicable
because there are no Security Documents required in tax credit programs.]

2.0     Definitions. As used in this EZ Funding Agreement, the following terms
shall apply:

          2.1 Agreement Expiration Date. Expiration of this EZ Funding Agreement
occurs upon the happening of one of the following events, whichever occurs
first:

 

 

 

(a) IDED’s determination that the Business has fully met the requirements of the
EZ Funding Agreement, including meeting its Job Obligations, and IDED closes out
this EZ Funding Agreement.

 

 

 

(b) An Event of Default occurs that is not remedied within the time period
allowed under Article 5.0 of this EZ Funding Agreement.

 

 

 

(c) This EZ Funding Agreement is terminated upon mutual, written agreement of
the Business, the Community and IDED.

          2.2 EZ Program. “EZ Program” means the Enterprise Zone Program. The EZ
Program is authorized by Iowa Code (2005) sections 15E.191 through 15E.196.

 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement #06-EZ-036

- 2 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




          2.3 EZ Award. “EZ Award” means IDED’s approval of the Business’s
Financial Assistance Application for the Project. This EZ Award authorizes the
Business to receive EZ Program benefits.

          2.4 “Annual Base Rent”. “Annual Base Rent” means the Business’ annual
lease payment minus taxes, insurance, and operating or maintenance expenses.

          2.5 “Commission” or “Enterprise Zone Commission” or “Enterprise Zone
Commission” means the Enterprise Zone commission established by the Community
responsible for the certified Enterprise Zone.

          2.6 “Enterprise Zone.” “Enterprise Zone” means the site within the
Community certified by the IDED Board for the purpose of attracting private
investment.

          2.7 Project Completion Date. “Project Completion Date” means: (1) the
first date upon which the average annualized production of finished product for
the preceding ninety-day period at the manufacturing facility operated by the
Business within the Enterprise Zone is at least fifty percent of the initial
design capacity of the facility; or (2) for existing or non-manufacturing
facilities, the date of completion of all improvements included in the Project.

          2.8 “Project Jobs” means the number of new Full-time Equivalent (FTE)
Jobs created by the location or expansion of the Business in the Enterprise
Zone, as shown in Master Contract Exhibit D.

3.0     Enterprise Zone Benefits.

          3.1          Benefits Available. The following Enterprise Zone
benefits are available to the Business under this EZ Funding Agreement:

          (a)          Supplemental New Jobs Credit. As provided in Iowa Code
section 15.331, the Business is eligible to claim a supplemental new jobs credit
from withholding in an amount equal to 1½ percent of the gross wages paid by the
Business. The supplemental new jobs credit available under this program is in
addition to and not in lieu of the program and withholding credit of 1½ percent
authorized under Iowa Code chapter 260E.

          Additional new jobs created by the project, beyond those that were
agreed to in Article 4 of this Agreement, are eligible for the additional 1 ½
percent withholding credit as long as those additional jobs meet the local
Enterprise Zone wage eligibility criteria and are an integral part or a
continuation of the Project. Approval and administration of the supplemental new
jobs credit shall follow existing procedures established under lowa Code chapter
260E.

          (b)          Value-Added Property Tax Exemption. The Community has
approved an exemption from taxation all or a portion of the value added to the
property upon which the Business locates or expands in the Enterprise Zone and
which is used in the operation of the Business. The amount of  the exemption is
detailed in Attachment B, “Community Resolution Authorizing Property Tax
Exemptions for the Enterprise Zone.”

 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement #06-EZ-036

- 3 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




          (c)          Investment Tax Credit.

 

 

 

(i) The Business may claim an investment tax credit as provided in Iowa Code
section 15.333. An investment tax credit may be claimed of up to a maximum of
ten percent (10%) of the new investment which is directly related to the Project
Jobs created by the location or expansion of the Business in the Enterprise
Zone. The Business may not claim an investment tax credit for capital
expenditures above the amount stated in Article 4.3 of this EZ Funding
Agreement. The credit is to be taken in the year the qualifying asset is placed
in service. Any credit in excess of the tax liability for the tax year may be
credited to the tax liability for the following seven years or until depleted,
whichever occurs earlier.

 

 

 

(ii) The tax credit shall be amortized equally over a five-year period which the
department will, in consultation with the eligible business, define. The
five-year amortization period is specified below:

 

 

 

      Amortization Schedule


 

 

 

July 1, 2007 – June 30, 2008

 

$1,041,000

     

July 1, 2008 – June 30, 2009

 

$1,041,000

     

July 1, 2009 – June 30, 2010

 

$1,041,000

     

July 1, 2010 – June 30, 2011

 

$1,041,000

     

July 1, 2011 – June 30, 2012

 

$1,041,000


 

 

 

 

 

(iii) EZ Funding Agreement Exhibit C, “Investment Tax Credit Amortization
Schedule Examples,” illustrates how the 5-year amortization requirement will be
applied.

 

 

 

(iv) The capital expenditures eligible for the investment tax credit are:

 

 

 

 

 

 

1.

The purchase price of real property and any existing buildings and structures
located on the real property.

 

 

 

 

 

 

2.

The cost of improvements made to real property which is used in operation of the
Business.

 

 

 

 

 

 

3.

The costs of manufacturing machinery and equipment and computers, as defined in
Iowa Code section 427A.1(1) “e” and “j,” which are purchased for use in the
operation of the Business and which the purchase price have been depreciated in
accordance with generally accepted accounting principles.

 

 

 

 

 

 

4.

Ten (10) years of Annual Base Rent payments provided the cumulative cost of
these payments does not exceed the cost of the land and the third-party
developer’s costs to build or renovate the building. Annual base rent shall only
be considered when the project includes the construction of a new building or
the major renovation of an existing building.

          (d)          Refund Of Sales, Service And Use Taxes Paid To
Contractors Or Subcontractors. The Business is eligible for a refund of sales,
service and use taxes paid to contractors and subcontractors as authorized in
Iowa Code section 15.331A.

 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement #06-EZ-036

- 4 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




 

 

 

 

(i)

The Business may apply for a refund of the sales and use taxes paid under Iowa
Code chapters 422 and 423 for gas, electricity, water or sewer utility services,
goods, wares, or merchandise, or on services rendered, furnished, or performed
to or for a contractor or subcontractor and used in the fulfillment of a written
contract relating to the construction or equipping of a facility within the
Enterprise Zone.

 

 

 

 

(ii)

Taxes attributable to intangible property and furniture and furnishings shall
not be refunded.

          To receive a refund of the sales, service and use taxes paid to
contractors or subcontractors, the Business must, within one year after Project
Completion, make an application to the Department of Revenue.

          3.2          Duration Of Benefits. The Enterprise Zone designation
shall remain in effect for ten years following the date of certification. Any
state or local incentives or assistance that may be conferred must be conferred
before the designation expires. However, the benefits of the incentive or
assistance may continue beyond the expiration of the Enterprise Zone
designation.

          3.3          Benefits Not Available. The following Enterprise Zone
benefits are not available to the Business under this agreement:

          (a)          Additional Research Activities Credit.

          (b)          Refund of Taxes Attributable to Racks, Shelving, and
Conveyor Equipment.

4.0     Conditions to Receipt of Enterprise Zone Benefits.

The Enterprise Zone Benefits authorized under this EZ Funding Agreement are
available to the Business provided the Business, (and where applicable, the
Community) satisfies each of the following conditions:

          4.1          Job Creation And Maintenance. The Business shall create
the Project Jobs within three (3) years of the Effective Date (defined in the
Master Contract). The Business shall maintain the Project Jobs for a period of
ten (10) years from the date the Business first meets its Job Obligations as
shown in Master Contract Exhibit D.

          4.2          Average Wage. The Business shall pay an average starting
wage for the Project Jobs, as shown in Master Contract Exhibit D.

          4.3          Investment. Within three (3) years of the Effective Date
(as defined in the Master Agreement), the Business shall make a capital
investment of $52,050,000 within the Enterprise Zone, as defined in 3.1(c).

          4.4          Medical And Dental Insurance. The Business provides all
full-time employees with the option of choosing one of the following:

(a)     The Business pays 80 percent of both of the following:

          (i)          the cost of a standard medical insurance plan, and

          (ii)         the cost of a standard dental insurance plan or an
equivalent plan;

(b)     The Business provides the employee with a monetarily equivalent plan to
the plan provided in “a.”

 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement #06-EZ-036

- 5 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




          4.6     Business Retention. The Business shall have and maintain
Project operations contemplated by this Agreement within the Community at least
through the Agreement Expiration Date.

          4.7     Other Conditions. Tax benefits may not be claimed until:

 

 

 

 

(a)

IDED receives written documentation which outlines the employees benefit package
that the East Fork Biodiesel, LLC has implemented; and

 

 

 

 

(b)

IDED Business Services’ Team confirms that East Fork Biodiesel, LLC has
satisfied the Enterprise Zone Program’s employee benefit requirement.

5.0     Events of Default; Notice of Default; Repayment Provisions.

          5.1 Events of Default. The terms of the Master Contract regarding
Events of Default and Remedies govern this EZ Funding Agreement.

          5.2 Notice of Default. The following Notice of Default and repayment
provisions supersede the Notice of Default and repayment provisions specified in
the Master Contract:

          (a)      From Department. If, through the Mid-Year Status Report,
End-of-Year Status Report, or other means, the IDED has reason to believe the
Business is in default of the terms of this Agreement, the IDED will issue a
written Notice of Default to the Business, setting forth the nature of the
default in reasonable specificity, and providing therein a reasonable period of
time, which shall not be less than 30 days from the date of the Notice of
Default, in which the Business shall have an opportunity to cure, provided that
cure is possible and feasible. A copy of any Notice of Default will also be
provided to the Community and Department of Revenue.

          (b)      From Community. If, through monitoring, auditing or other
means, the Community has reason to believe the Business is in default of the
terms of this Agreement, the Community will issue a written Notice of Default to
the Business, setting forth the nature of the default in reasonable specificity,
and providing therein a reasonable period of time, which shall not be less than
30 days from the date of the Notice of Default, in which the Business shall have
an opportunity to cure, provided that cure is possible and feasible. A copy of
any Notice of Default will also be provided to the IDED and Department of
Revenue.

          5.3 Repayment Provisions. If the Business has received incentives or
assistance under the EZ Program and fails to meet and maintain any one of the
requirements of the EZ Program, the EZ Program Administrative Rules (261 IAC
chapter 59) or any term of this EZ Funding Agreement, the Business is subject to
repayment of all or a portion of the incentives and assistance that it has
received, as detailed below:

          (a)          Job creation. If the Business does not meet its job
creation and maintenance requirement, repayment shall be calculated as follows:

 

 

 

 

(i)

If the Business has met 50 percent or less of the requirement, the Business
shall repay the same percentage in benefits as the Business failed to create in
jobs.

 

 

 

 

(ii)

If the Business has met more than 50 percent but not more than 75 percent of the
requirement, the Business shall repay one-half of the percentage in benefits as
the Business failed to create in jobs.

 

 

 

 

(iii)

If the Business has met more than 75 percent but not more than 90


 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement #06-EZ-036

- 6 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




 

 

 

 

 

percent of the requirement, the Business shall repay one-quarter of the
percentage in benefits as the Business failed to create in jobs.

 

 

 

 

(iv)

If the Business has not met the minimum job creation requirement of ten (10) new
full-time jobs, the Business shall repay all of the incentives and assistance
that it has received.



          (b)          Wages and benefits. If the Business fails to comply with
the wage or benefit requirements, the Business shall not receive Enterprise Zone
benefits for each year during which the Business is not in compliance.

          (c)          Capital Investment. If the Business does not meet the
capital investment requirement, repayment shall be calculated as follows:

 

 

 

 

(i)

If the Business has met 50 percent or less of the requirement, the Business
shall repay the same percentage in benefits as the Business failed to invest.

 

 

 

 

(ii)

If the Business has met more than 50 percent but not more than 75 percent of the
requirement, the Business shall repay one-half of the percentage in benefits as
the Business failed to invest.

 

 

 

 

(iii)

If the Business has met more than 75 percent but not more than 90 percent of the
requirement, the Business shall repay one-quarter of the percentage in benefits
as the Business failed to invest.

 

 

 

 

(iv)

If the Business has not met the minimum investment requirement of $500,000, the
Business shall repay all of the incentives and assistance that it has received.


 

 

 

             (d) Department of Revenue; Community Recovery. Once it has been
established, through the Business’ annual certification, monitoring, audit or
otherwise, that the Business is required to repay all or a portion of the
incentives received, the Department of Revenue and the Community shall collect
the amount owed. The Community has the authority, pursuant to the EZ Program, to
take action to recover the value of taxes not collected as a result of the
exemption provided by the Community to the Business. Department of Revenue has
the authority, pursuant to the EZ Program, to recover the value of state taxes
or incentives provided under the EZ Program. The value of state incentives
provided under the EZ Program includes applicable interest and penalties.

6.0     Incorporated documents. The following documents are hereby incorporated
by this reference:

 

 

 

 

1.

The Master Contract number and its Exhibits.

 

 

 

 

2.

EZ Funding Agreement Exhibit A, “Enterprise Zone Commission Resolution Approving
the Business’s Enterprise Zone Application.”

 

 

 

 

3.

EZ Funding Agreement Exhibit B, “Community Resolution Authorizing Property Tax
Exemptions for the Enterprise Zone.”

 

 

 

 

4.

EZ Funding Agreement Exhibit C, “Investment Tax Credit Amortization Schedule
Examples.”


 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement #06-EZ-036

- 7 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




               IN WITNESS WHEREOF, the parties have executed this EZ Funding
Agreement:

 

 

 

 

 

BUSINESS:

 

 

 

 

 

BY:

-s- Kenneth M. Clark [d77135002.jpg]

 

 

 

 

 

 

Signature

 

 

 

 

 

Kenneth M. Clark, President

 

 

 

 

 

 

 

Typed Name and Title

 

 

 

 

 

 

11/03/06

 

 

 

 

 

 

Date

 

 

 

 

IOWA DEPARTMENT OF ECONOMIC DEVELOPMENT:

 

 

BY:

-s- Mike Blouin [d77135001.jpg]

 

 

 

 

 

 

Mike Blouin, Director

 

 

 

 

 

11.21.06

 

 

 

 

 

 

 

Date

 

COMMUNITY:

 

 

BY:

-s- EugeneElsbecker [d77135003.jpg]

 

 

 

 

 

 

Signature

 

 

 

 

 

EugeneElsbecker, Chairman Kossuth County Enterprise Zone Commission

 

 

 

 

 

 

Typed Name and Title

 

 

 

 

 

11-06-06

 

 

 

 

 

 

 

Date


 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement #06-EZ-036

- 8 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




 

 

 

(EZ) Funding Agreement

 

Exhibit C

Investment Tax Credit Amortization Schedule Examples

Background Information:

Effective July 1, 2005, Investment Tax Credits (or Insurance Premium Tax
Credits) awarded to a Business by the Iowa Department of Economic Development
must be amortized equally over a 5-year period. The Department will determine
the amortization schedule and include it in the Business’ funding agreement.

Please note Investment Tax Credits (or Insurance Premium Tax Credits) are earned
when the corresponding asset (e.g. the building, a piece of machinery &
equipment, etc.) is placed in service. “Placed in service” typically corresponds
with the point in time when the Business can start depreciating the asset for
tax purposes.

Earned Investment Tax Credits (or Insurance Premium Tax Credits) which cannot be
used because of the amortization schedule or because the credits exceed the
Business’ tax liability for that tax year may be carried forward for up to seven
additional tax years.

Example #1

In this example, the Business is eligible to receive an Investment Tax Credit
(ITC) in the amount of $100,000. The ITC is earned on December 15, 2005 and may
be carried forward until the tax year in which December 15, 2012 falls. The
Business’ ITC amortization schedule follows:

 

 

 

Fiscal Year 2006 - July 1, 2005 — June 30, 2006

$20,000

 

Fiscal Year 2007 - July 1, 2006 — June 30, 2007

$20,000

Fiscal Year 2008 - July 1, 2007 — June 30, 2008

$20,000

 

Fiscal Year 2009 - July 1, 2008 — June 30, 2009

$20,000

Fiscal Year 2010 - July 1, 2009 — June 30, 2010

$20,000

 

As the ITC was earned in the first year, the Business may claim up to $20,000 on
its tax return for that tax year. The Business’ tax liability for that tax year
is $15,000 therefore; the Business will carry forward $5,000 of unused credits.

 

 

 

 

 

ITC Earned - Total

 

$

100,000

 

 

 

 

 

 

ITC Available to be Taken based on the Amortization Schedule

 

$

20,000

 (FY 2006)

Less ITC Claimed on Current Year’s Tax Return

 

$

15,000

 

       

 

ITC to be Carried Forward into Future Tax Year

 

$

5,000

 

The following year the Business may claim up to $25,000 in ITCs on its tax
return; $5,000 being carried forward from last year plus another $20,000 based
on the amortization schedule. The Business’ tax liability for the current tax
year is $25,000.

 

 

 

 

 

ITC Earned -Total

 

$

100,000

 

Less ITC Claimed to Date

 

$

15,000

 

       

 

ITC Remaining - Total

 

$

85,000

 

 

 

 

 

 

ITC Available to be Taken based on the Amortization Schedule

 

$

20,000

 (FY 2007)

Plus ITC Carried Forward from Previous Year

 

$

5,000

 

Less ITC Claimed on Current Year’s Tax Return

 

$

25,000

 

       

 

ITC to be Carried Forward into Future Tax Year

 

$

0

 

September 14, 2005

--------------------------------------------------------------------------------




The Business would be able to continue to take tax credits based on the
amortization schedule and its tax liability each year. If this example were to
continue, the tax credits could continue to be claimed until they are exhausted
or until the carry forward period expires in the tax year in which December 15,
2012 falls.

Example #2

In this example, the Business is eligible to receive an Investment Tax Credit
(ITC) in the amount of $500,000. The ITC is earned on February 15, 2008 and may
be carried forward until the tax year in which February 15, 2015 falls. The
Business’ ITC amortization schedule follows:

 

 

 

Fiscal Year 2006 - July 1, 2005 — June 30, 2006

$100,000

 

Fiscal Year 2007 - July 1, 2006 — June 30, 2007

$100,000

Fiscal Year 2008 - July 1, 2007 — June 30, 2008

$100,000

 

Fiscal Year 2009 - July 1, 2008 — June 30, 2009

$100,000

Fiscal Year 2010 - July 1, 2009 — June 30, 2010

$100,000

 

As the ITC was earned in the third year of the amortization schedule, the
Business may claim up to $300,000 on its tax return for that tax year ($100,000
per year for 3 years). The Business’ tax liability for that tax year is $50,000
therefore; the Business will carry forward $250,000 of unused credits.

 

 

 

 

 

ITC Earned - Total

 

$

500,000

 

 

 

 

 

 

ITC Available to be Taken based on the Amortization Schedule

 

$

300,000

 (FY 2006 — FY 2008)

Less ITC Claimed on Current Year’s Tax Return

 

$

50,000

 

       

 

ITC to be Carried Forward into Future Tax Year

 

$

250,000

 

The following year the Business may claim up to $350,000 in ITCs on its tax
return; $250,000 being carried forward from last year plus another $100,000
based on the amortization schedule. The Business’ tax liability for the current
tax year is $60,000.

 

 

 

 

 

ITC Earned - Total

 

$

500,000

 

Less ITC Claimed to Date

 

$

50,000

 

       

 

ITC Remaining - Total

 

$

450,000

 

 

 

 

 

 

ITC Available to be Taken based on the Amortization Schedule

 

$

100,000

 (FY 2009)

Plus ITC Carried Forward from Previous Year

 

$

250,000

 

Less ITC Claimed on Current Year’s Tax Return

 

$

60,000

 

       

 

ITC to be Carried Forward into Future Tax Year

 

$

290,000

 

The following year the Business may claim up to $390,000 in ITCs on its tax
return; $290,000 being carried forward from last year plus another $100,000
based on the amortization schedule. The Business’ tax liability for the current
tax year is $50,000.

 

 

 

 

 

ITC Earned - Total

 

$

500,000

 

Less ITC Claimed to Date

 

$

110,000

 

       

 

ITC Remaining - Total

 

$

390,000

 

 

 

 

 

 

ITC Available to be Taken based on the Amortization Schedule

 

$

100,000

 (FY 2010)

Plus ITC Carried Forward from Previous Year

 

$

290,000

 

Less ITC Claimed on Current Year’s Tax Return

 

$

50,000

 

       

 

ITC to be Carried Forward into Future Tax Year

 

$

340,000

 

After FY 2010, the Business is no longer subject to the amortization schedule
and therefore, it would be able to continue to take tax credits based on its tax
liability each year. If this example were to continue, the tax credits could
continue to be claimed until they are exhausted or until the carry forward
period expires in the tax year in which February 15, 2015 falls.

September 14, 2005

--------------------------------------------------------------------------------




 

 

 

 

 

DESCRIPTION OF THE PROJECT AND AWARD BUDGET
(EXHIBIT C)

 

 

Name of Business:

East Fork Blodiesel, LLC

 



 

 

Contract Number:

P0608M01004

 



 

 


 

 

 

 

 

PROJECT DESCRIPTION

 

 

 

 

 

 

East Fork Blodiesel, LLC will construct a 60 million gallon per year biodiesel
plant, that will also produce glycerin at the Algona location. The project
involves land acquisition, site preparation, building construction, acquisition
of machinery and equipment, furniture and fixture purchases, and working capital
including inventory. The Business will create 36 full time equivalent positions
as a result of this project.

 

 

 

 

 

 

 

VAP

 

EZ

 

 


 

 


 

Project Completion Date:

 

July 31, 2009

 

July 31, 2011

Job Maintenance Period:

 

July 31, 2009

 

Once the 36 new jobs pledge has been achieved, the jobs will need to be
maintained for an additional ten (10) years.

 


 

 

 

 

 

 

 

 

 

 

 

 

 

AWARD BUDGET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOURCE OF FUNDS

 

 

 

 

 

 

USE OF FUNDS

 

 

 

 

 

 

 

 

Amount

 

 

 

 

 

 

Cost

 

 

                         

IDED Programs

 

 

 

 

 

 

 *Land Acquisition

 

$

475,000

 

 

VAP

 

$

400,000

 

 loan/forgivable loan

 

 *Site Preparation

 

$

1,680,000

 

 

EZ Benefits

 

 

1  see note

 

 

 

 *Building Construction

 

$

40,570,000

 

 

 

 

 

 

 

 

 

 *Mfg Machinery and Equipment

 

$

9,250,000

 

 

Community College

 

$

185,000

 

 job Training

 

 Racking, Shelving, etc.

 

$

200,000

 

 

Senior Lenders

 

$

35,260,000

 

 Equity

 

 *Computer Hardware

 

$

75,000

 

 

Seed Funding

 

$

2,155,000

 

 Equity

 

 Computer Software

 

$

150,000

 

 

Business

 

$

31,000,000

 

 

 

 Furniture and Fixtures

 

$

250,000

 

 

 

 

 

 

 

 

 

 Working Capital

 

$

14,850,000

 

 

 

 

 

 

 

 

 

 Job Training

 

$

250,000

 

 

 

 

 

 

 

 

 

 Organizational Costs

 

$

1,250,000

 

 

1 $8,961,250 (estimated benefit value)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

SUB TOTAL

 

$

69,000,000

 

 

 

SUBTOTAL

 

$

69,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* included as capital investment if awarded tax credit program 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB TOTAL

 

$

0

 

 

 

SUB TOTAL 

 

$

0

 

 

TOTAL ALL FUNDS

 

$

69,000,000

 

 

 

 

 

$

69,000,000

 

 



Jul-06


--------------------------------------------------------------------------------




JOB OBLIGATIONS
(EXHIBIT D)

 

 

Jobs Created or Retained through this Project

East Fork Blodlesel, LLC

 

Contract # P0606M01004

Below is a list of the Jobs that must be retained and/or created as a result of
this Project. A “retained job” is an existing job that would be eliminated or
moved to another state if the project did not proceed in Iowa. A “created job”
means the number of new FTE Jobs the Business will add over and above the
Business’s Employment Base and, if applicable, Statewide Employment Base. “
Qualifying jobs” are those created or retained jobs that qualify for program
funding. “Non-qualifying jobs” are those jobs created or retained by the project
that do not qualify for funding, but would not be created or retained if the
Project did not proceed.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PROJECT JOBS

 

VAAPFAP-IVF

 

 

EZ

 

 

 

 

 

 

 

 

 

 

$16.09

 

 

$11.14

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Job Title

 

 

# of Jobs

 

 

Type of Job:
Created (C) or
Retained (R)

 

 

Starting or
Current Hourly
Wage

 

 

Avg. Benefit
Value

 

 

Qualifying

 

 

Non-Qualifying

 

 

Qualifying

 

 

Non-Qualifying

 

                                                   

General Manager

 

 

1

 

 

C

 

 

$48.08

 

 

$1.79

 

 

1

 

 

0

 

 

1

 

 

0

 

                                                   

Operations Manager

 

 

1

 

 

C

 

 

$38.46

 

 

$1.79

 

 

1

 

 

0

 

 

1

 

 

0

 

                                                   

Scale Clerk

 

 

1

 

 

C

 

 

$14.90

 

 

$1.79

 

 

1

 

 

0

 

 

1

 

 

0

 

                                                   

Financial Assistant

 

 

1

 

 

C

 

 

$17.31

 

 

$1.79

 

 

1

 

 

0

 

 

1

 

 

0

 

                                                   

Crew Leaders

 

 

4

 

 

C

 

 

$17.31

 

 

$1.79

 

 

4

 

 

0

 

 

4

 

 

0

 

                                                   

Crew Operators

 

 

16

 

 

C

 

 

$14.90

 

 

$1.79

 

 

16

 

 

0

 

 

16

 

 

0

 

                                                   

Work Leader

 

 

2

 

 

C

 

 

$17.31

 

 

$1.79

 

 

2

 

 

0

 

 

2

 

 

0

 

                                                   

Load/Receive Specialist

 

 

6

 

 

C

 

 

$13.94

 

 

$1.79

 

 

0

 

 

6

 

 

6

 

 

0

 

                                                   

Elec/Mech/Lab Techs

 

 

4

 

 

C

 

 

$17.31

 

 

$1.79

 

 

4

 

 

0

 

 

4

 

 

0

 

                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

                                                   

Total Jobs Created:

 

 

36

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

                       

Total Jobs Retained:

 

 

0

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

         

 

 

 

 

 

 

 

 

 

                       

Totals:

 

 

36

 

 

 

 

 

 

 

 

 

 

 

30

 

 

6

 

 

36

 

 

0

 

         

 

 

 

 

 

 

 

 

 

                       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Business Employment Base:

 

 

0

 

 

Statewide Employment Base:

 

 

0

 

 

 

 

 

 

 

 

 

 

Job Performance Obligations

VAAPFAP-IVF: As a result of this project. East Fork Biodiesel, LLC, will create
36 new full-time equivalent (FTE) jobs at the Algona location. 30 of the created
project Jobs will have starting wages including benefits that meet or exceed
$16.09 (130%) per hour. The average wage, including benefits, of the 30
qualifying project jobs will be at least $19.47 per hour.

Enterprise Zone Program: As a result of this project. East Fork Biodiesel, LLC,
will create 36 new full-time equivalent (FTE) jobs at the Algona location. By
the Project Completion Date, the project shall have 36 jobs, all of which have
an average wage equal to or greater than $17.05 per hour.

Date          21-Jun-06

--------------------------------------------------------------------------------




EXHIBIT B - 2

 

VAAPFAP FUNDING AGREEMENT


 

 

 

 

 

 

 

 

 

 

 

BUSINESS:

 

East Fork Biodiesel, LLC

 

 

 

 

 

 

 

 

 

 

 

 

MASTER CONTRACT NUMBER:

 

# P0606M01004

 

 

 

 

 

 

 

FUNDING AGREEMENT NUMBER:

 

# 06-VAPIVFGF-031

 

 

 

 

 

 

 

 

 

 

 

 

AWARD TYPE:

 

Loan/Forgivable Loan

 

 

 

 

 

 

 

AMOUNT:

 

$400,000

 

 

 

 

 

 

 

 

 

 

 

          THIS VAAPFAP FUNDING AGREEMENT is made by and between the IOWA
DEPARTMENT OF ECONOMIC DEVELOPMENT, 200 East Grand Avenue, Des Moines, Iowa
50309 (“IDED”) and the business identified above (“Business”), effective as of
the effective as of the latest date stated in the last page of the Master
Contract identified above.

          WHEREAS, the Business has executed the Master Contract described above
with the IDED pursuant to an Award on the Award Date stated in the Master
Contract to the Business for the Project; and

          WHEREAS, the Master Contract specifies that for each program funding
source the IDED and the Business shall enter into a Funding Agreement; and

          WHEREAS, this Funding Agreement contains additional terms and
conditions for the award of VAAPFAP funds and

          NOW, THEREFORE, the Business accepts the terms and conditions set
forth in this Funding Agreement and the Master Contract for the funding of the
Project. In consideration of the mutual promises contained in the Master
Contract and this VAAPFAP Funding Agreement and other good and valuable
consideration, it is agreed as follows:

1,0     Master Contract. Unless otherwise specified in this VAAPFAP Funding
Agreement, the definitions, terms, conditions, and provisions contained in the
Master Contract are applicable to this VAAPFAP Funding Agreement.

2.0     Definitions. As used in this Agreement, the following terms shall apply:

          2.1      Agreement Expiration Date. Expiration of this VAAPFAP Funding
Agreement occurs upon the happening of one of the following events, whichever
occurs first:

 

 

 

     (a) IDED’s determination that the Business has fully met the requirements
of the VAAPFAP Funding Agreement, including repayment of all amounts due
hereunder, and IDED closes out this VAAPFAP Funding Agreement.

 

 

 

     (b) An Event of Default occurs that is not remedied within the time period
allowed under the Master Contract.

 

 

 

     (c) If no disbursement of VAAPFAP funds has occurred within twenty-four
(24) months of the Award Date (as defined in the Master Contract).


--------------------------------------------------------------------------------




 

 

 

     (d) This VAAPFAP Funding Agreement is terminated upon mutual, written
agreement of the Business and IDED.

          2.2      VAAPFAP. “VAAPFAP” means the Value-Added Agricultural
Products and Processes Financial Assistance Program established in Iowa Code
section 15E.111. The source of funding for this VAAPFAP Funding Agreement is an
appropriation by the State legislature.

3.0     Terms of VAAPFAP Award. VAAPFAP funds have been awarded to assist the
Business with the Project. The terms of the VAAPFAP Award are as follows:

          3.1     Loan. $300,000, 60 months, 0% interest rate

          3.2     Forgivable Loan. $100,000, 36 months

          3.3     Terms of Forgiveness. IDED will, in its sole discretion,
determine if the Business has satisfied the terms of this VAAPFAP Funding
Agreement, including fulfillment of the Job Obligations by the Project
Completion Date as shown in Master Contract Exhibit D and after six (6) months
sustained production of at least four (4) million gallons of biodiesel fuel per
month OR 45 million gallons of biodiesel produced over a twelve month period. If
IDED determines that the Business has satisfied said terms and has continued to
satisfy said terms through the Job Maintenance Period, then barring any other
default, repayment of principal and interest which would otherwise have accrued
for the time period beginning with the Award Date and ending with the Project
Completion Date shall be permanently waived. If IDED does not waive repayment,
the Forgivable Loan shall be repaid as described in Article 5.2(b) of this
VAAPFAP Funding Agreement.

          3.4     Maximum funds available for Project. It is expressly
understood and agreed that the maximum amounts to be paid to the Business by
IDED for this VAAPFAP Funding Agreement shall not exceed the amount stated on
page one of this VAAPFAP Funding Agreement.

          3.5     Promissory note(s). The obligation of the Business to repay
the Loan and Forgivable Loan shall be evidenced by a Promissory Note(s) executed
by the Business.

          3.6     Business’ Job Obligation. The Business’ Job Obligations are as
described in Master Contract Exhibit D. These jobs shall be maintained through
the Project Maintenance Period.

4.0     Conditions to Disbursement. In addition to the conditions to
disbursement described in the Master Contract, Business shall meet the following
conditions before IDED will release VAAPFAP funds:

          4.1      No additional requirements

5.0     Default; Remedies upon Default.

          5.1     The terms of the Master Contract regarding Events of Default
and Remedies govern this VAAPFAP Funding Agreement. The following are additional
Events of Default for this VAAPFAP Funding Agreement:

                              No other specific default events

 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement # 06-VAPIVFGF-031

- 2 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




          5.2     The following are Default Remedies available to IDED in
addition to those specified in the Master Contract:

          (a)     Repayment of Loan - Failure to Meet Job Obligations. If the
Business meets less that 100% of its Job Obligations, the IDED may require full
repayment of the Loan, as permitted under the Master Contract. IDED may also
elect to allow repayment on a pro rata basis as described below:

 

 

 

If the Business received a Loan at a rate below 6% (the annual interest rate for
default set by the IDED Board), the unpaid principal amount of the Loan may be
prorated between the percentage of FTE Jobs created/retained and the percentage
of the shortfall.

 

 

 

The shortfall principal portion may be amortized over the remaining term of the
Loan, beginning at the Project Completion Date, at a default rate of 6% (the
annual interest rate set by the IDED Board). Interest will be charged beginning
from the date Loan proceeds were disbursed to the Community for the Business;
interest accrued from this date will be due immediately. The pro rata portion of
the Loan associated with the percentage of FTE Jobs created will be amortized at
the original Loan rate and term.

          (b)     Repayment of Forgivable Loan - Failure to Meet Job
Obligations. If the Business has fulfilled 50% or more of its Job Obligations, a
pro rata percentage will be forgiven for each new FTE job created/retained at
the time the repayment amount is calculated (e.g. at the Project Completion Date
or the date an Event of Default occurred) Any balance (shortfall) will be
amortized over a two (2) year period (beginning at the at the time the repayment
amount is calculated (e.g. at the Project Completion Date or the date an Event
of Default occurred) at six (6%) percent interest per annum with equal monthly
payments, and, interest will be charged at six (6%) percent per annum from the
date of the first VAAPFAP disbursement on the shortfall amount with that amount
accrued as of the Project Completion Date being due and payable immediately.

          (c)     Repayment – Time Allowed. If the IDED has allowed repayment of
the Forgivable Loan on a pro rata basis as described in paragraph “b” above,
that amount is immediately due and payable. If the Business has a current Loan
balance, the amount owed on the Forgivable Loan may be combined with the amount
owed on the Loan to reflect a single monthly payment. This combined loan shall
be repaid over the time period remaining

          (d)     Example. VAAPFAP Funding Agreement Exhibit B is an example of
how these repayment calculations will be applied.

6.0     Reports.

          6.1     The terms of the Master Contract regarding Required Reports
are applicable to this VAAPFAP Funding Agreement.

7.0     Incorporated documents. The following documents are hereby incorporated
by this reference:

 

 

 

 

1.

The Master Contract and its Exhibits.

 

 

2.

VAAPFAP Funding Agreement Exhibit A1 – Forgivable Loan Promissory Note, and
VAAPFAP Funding Agreement Exhibit A2 – Loan Promissory Note


 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement # 06-VAPIVFGF-031

- 3 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




 

 

 

 

3.

VAAPFAP Funding Agreement Exhibit B – Example: Business Job Shortfall
Calculation.

          IN WITNESS WHEREOF, the parties have executed this VAAPFAP Funding
Agreement:

 

 

 

 

BUSINESS:

 

 

 

 

 

BY:

-s- Kenneth M. Clark [d77135002.jpg]

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Kenneth M. Clark, President

 

 

 

 

 

 

 

Typed Name and Title

 

 

 

 

 

 

 

11/03/06

 

 

 



 

 

 

Date

 

 

 

 

 

IOWA DEPARTMENT OF ECONOMIC DEVELOPMENT:

 

 

 

 

 

BY:

-s- Mike Blouin [d77135001.jpg]

 

 

 

 

 

 

 

Mike Blouin, Director

 

 

 

 

 

 

 

11.21.06

 

 

 



 

 

 

Date

 


 

 

 

Master Contract # P0606M01004

 

 

Funding Agreement # 06-VAPIVFGF-031

- 4 -

Master FA updated 09/30/05


--------------------------------------------------------------------------------




 

VAAPFAP Funding Agreement Exhibit A1- Forgivable Loan Promissory Note

 

PROMISSORY NOTE

                              FOR VALUE RECEIVED, the undersigned promises, in
the event this Forgivable Loan is not forgiven, to pay to the order of the IOWA
DEPARTMENT OF ECONOMIC DEVELOPMENT, at its office at 200 East Grand, Des Moines,
Iowa 50309, the sum of ONE HUNDRED THOUSAND DOLLARS ($100,000) with interest at
a rate of 0% unless an Event of Default occurs, in which case interest shall be
at the default rate set forth in Contract number P0606M01004 (“Contract”). The
terms and conditions by which forgiveness of this Loan may occur are as
specified in the Contract.

Interest shall first be deducted from the payment and any balance shall be
applied on principal. Upon default in payment of any interest, or any
installment of principal, the whole amount then unpaid shall become immediately
due and payable at the option of the holder.

The undersigned, in case of suit on this note, agrees to pay on demand all costs
of collection, maintenance of collateral, legal expenses, and attorneys’ fees
incurred or paid by the holder in collecting and/or enforcing this Note on
default.

This note shall be secured by the Security specified in the Contract,

Makers, endorsers and sureties waive demand of payment, notice of non-payment,
protest and notice. Sureties, endorsers and guarantors agree to all of the
provisions of this note, and consent that the time or times of payment of all or
any part hereof may be extended after maturity, from time to time, without
notice.

 

 

 

 

East Fork Biodiesel, LLC

 

 

 

 

By:

-s- Ken Clark [d77135002a.jpg]

 

 



 

 

Ken Clark, President


 

 

 

 

Address:

105 N. Hall St

 

 

Algona, IA 50511


 

 

 

 

Date

11/03/06

 

 




--------------------------------------------------------------------------------




 

VAAPFAP Funding Agreement Exhibit A2- Loan Promissory Note

 

PROMISSORY NOTE

                              FOR VALUE RECEIVED, the undersigned promises to
pay to the order of the IOWA DEPARTMENT OF ECONOMIC DEVELOPMENT, at its office
at 200 East Grand, Des Moines, Iowa 50309, the sum of THREE HUNDRED THOUSAND
DOLLARS ($300,000) with interest thereon at ZERO PERCENT (0%) to be paid as
follows:

          60 monthly payments of $5,000.00 beginning on the first day of the
fourth month from the date Award funds are disbursed. Final payment may vary
depending upon dates payments are received.

Interest shall first be deducted from the payment and any balance shall be
applied on principal.

Upon default in payment of any interest, or any installment of principal, the
whole amount then unpaid shall become immediately due and payable at the option
of the holder.

The undersigned, in case of suit on this note, agrees to pay on demand all costs
of collection, maintenance of collateral, legal expenses, and attorneys’ fees
incurred or paid by the holder in collecting and/or enforcing this Note on
default.

This note shall be secured by the Security specified in the Contract.

Makers, endorsers and sureties waive demand of payment, notice of non-payment,
protest and notice. Sureties, endorsers and guarantors agree to all of the
provisions of this note, and consent that the time or times of payment of all or
any part hereof may be extended after maturity, from time to time, without
notice.

 

 

 

 

East Fork Biodiesel, LLC

 

 

 

 

By:

-s- Ken Clark [d77135002a.jpg]

 

 



 

 

Ken Clark, President


 

 

 

 

Address:

105 N. Hall St

 

 

Algona, IA 50511


 

 

 

 

Date

11/03/06

 

 




--------------------------------------------------------------------------------




 

 

EXAMPLE:

(VAP) Funding

Business Job

Agreement Exhibit B

Shortfall Calculation

 

VAP

East Fork Biodiesel, LLC
FUNDING AGREEMENT #: 06-VAPIVFGF-031
$400,000,000 L/FL/ June 20, 2006
($300,000 0% Loan, $100,000 Forgivable Loan)

 

 

A.

FORGIVABLE LOAN - JOB SHORTFALL CALCULATION

 

 

 

50 jobs pledged, 42 jobs attained; 84% of pledged jobs attained, 16% shortfall

 

 

 

$75,000 (forgivable loan amount) x 16% = $12,000

 

 

 

Forgivable Loan Job Shortfall Balance due = $12,000

 

 

B.

FORGIVABLE LOAN – INTEREST PENALTY CALCULATION

 

 

 

CEBA funds disbursed on 11-1-00. Project Completion Date was 6-30-03.

 

 

 

Interest penalty = job shortfall balance x 6% x number of years from
disbursement of funds to Project Completion Date

 

 

 

($12,000 x 6% x 2.67 years) = $1,922.40

 

 

 

Forgivable Loan Net Interest Penalty due = $1,922.40

 

 

C.

LOAN BALANCE – INTEREST PENALTY CALCULATIONS

 

 

 

Loan balance as of 7-21-05 = $15,797.58


 

 

 

 

 

84% of remaining loan balance stays at 0% interest = ($15,797.58 x .84) =
$13,269.97

 

 

16% of remaining loan balance changes to 6% interest = ($15,797.58 x .16) =
$2,527.61

 

 

 

 

Interest penalty = 16% of remaining loan balance x 6% x 2.67 years

 

 

 

 

($2,527.61 x 6% x 2.67 years) = $404.92

 

 

 

 

Loan Net Interest Penalty due = $404.92

 

 

D.

REPAYMENT TERMS & SCHEDULE

 

 

 

1.

Total Net Interest Penalty due is $2,327.32 ($1,922.40 + $404.92).

 

 

2.

Total Forgivable Loan amount due is $12,000.

 

 

3.

Remaining Loan Balance as of 7-21-05 will be $15,797.58 and will be re-amortized
to convert 16% of that balance to 6% interest over remaining term of loan.

Master FA Exhibit B updated 12-30-05

--------------------------------------------------------------------------------




 

 

 

AMENDMENT

 

 

BUSINESS:

East Fork Biodiesel, LLC

 

CONTRACT NUMBER:

P0606M01004 (the “Contract”)

 

AMENDMENT NUMBER:

One

          THIS AMENDMENT (“Amendment”) is made as of the EFFECTIVE DATE stated
above between the Iowa Department of Economic Development, (“IDED”), 200 East
Grand Avenue, Des Moines, Iowa 50309, an agency of the State of Iowa and East
Fork Biodiesel, LLC an Iowa Limited Liability Corporation (“Business”), 2108
140th Avenue, P.O. Box 21, Algona, Iowa 50001.

          WHEREAS, IDED adopted rule amendments that streamlined the reporting
requirements and revised the method by which IDED counts and track jobs; and

          WHEREAS, these rule amendments became effective on June 15, 2007; and

          WHEREAS, the revised job counting and tracking method uses a base
employment analysis that is performed at the time of application, before the
award is made, annually during the reporting cycle, at the project completion
date and at the end of the maintenance date; and

          WHEREAS, the IDED and the Business wish to amend the Contract to
incorporate the streamlined reporting and job counting requirements.

          NOW THEREFORE, in consideration of the mutual promises contained
herein and intending to be legally bound, the Business and IDED agree to the
following amendments to the Contract:

 

 

 

1.

REVISION OF ARTICLE 3.1(b), DEFINITIONS. Paragraph “b” of Article 3.1 is amended
as follows:

 

 

 

 

 

(b) The following terms apply to this Master Contract and each of the Funding
Agreements, unless otherwise specified in a Funding Agreement:

 

 

 

 

 

     “Award Date” means the date first stated in this Master Contract and is the
date the IDED and/or the IDED Board approved the awarding of financial
assistance to the Business for the Project.

 

 

 

 

 

     “Benefits Requirements” means the benefits requirements established by the
Department pursuant to statute or rule for each program that is providing
financial assistance or tax credit benefits for this Project.

 

 

 

 

 

     “Business’s Employment Base” means the number of jobs as stated in Exhibit
D, Job Obligations that the Business and IDED have established as the job base
for this Project. The number of jobs the Business has pledged to create/retain
shall be in addition to the Business’s Employment Base.


--------------------------------------------------------------------------------




Amendment No. One - East Fork Biodiesel, LLC
Master Contract #P0606M01004

 

 

 

     “Created Jobs” means the number of new FTE Jobs the Business will add over
and above the Business’s Employment Base and, if applicable, Statewide
Employment Base.

 

 

 

      “Eligible Benefits” means all of the following: medical and dental
insurance plans, pension and profit-sharing plans, child care services, life
insurance coverage, vision insurance plan, and disability coverage.

 

 

 

      “Forgivable Loan” means a form of an award made by the IDED to the
Business under a Funding Agreement(s) for which repayment is eliminated in part
or entirely if the Business satisfies the terms of this Contract and the Funding
Agreement(s).

 

 

 

     “Full-time Equivalent (FTE) Job” means the employment of one person:

 

 

 

(a) For 8 hours per day for a 5-day, 40-hour workweek for 52 weeks per year,
including paid holidays, vacations and other paid leave, or

 

 

 

(b) For the number of hours or days per week, including paid holidays, vacations
and other paid leave, currently established by schedule, custom, or otherwise,
as constituting a week of full-time work for the kind of service an individual
performs for an employing unit.

 

 

 

     “Job Maintenance Period” means the date two (2) years from the Project
Completion Date as stated in Exhibit C, Description of the Project and Award
Budget D, Job Obligations. The Business shall maintain the Project, and the
created/retained jobs through the Job Maintenance Period.

 

 

 

     “Job Obligations” means the Created Jobs, Retained Jobs, Qualifying Jobs
and Non­qualifying Jobs associated with the Project that pay the wages and
benefits, all as outlined in Exhibit D, Job Obligations Business’s Employment
Base number and the new jobs to be created that pay the required wages and
benefits, all as outlined in Exhibit D, Job Obligations.

 

 

 

     “Loan” means form of an award made by the IDED to the Business under a
Funding Agreement(s) for which full repayment is expected.

 

 

 

     “Non-qualifying jobs” arc those jobs created or retained by the project
that do not qualify for funding, but would not be created or retained if the
Project did not proceed.

 

 

 

     “Project” means the description of the work and activities to be completed
by the Business as outlined in Exhibit C, Description of the Project and Award
Budget, Exhibit D, Job Obligations, and Exhibit A, Business’s Financial
Assistance Application.

 

 

 

     “Project Completion Date” means the date three (3) years from the Award
Date as stated in Exhibit C, Description of the Project and Award Budget D, Job
Obligations. The Project Completion Date is the date by which all Project
activities shall be satisfactorily completed.

 

 

 

     “Qualifying jobs” are those created or retained jobs that qualify for
program funding meet or exceed the Qualifying Wage Threshold Requirement
established for the programs providing assistance to this Project qualify for
program funding.

Page 2 of 5

--------------------------------------------------------------------------------




Amendment No. One - East Fork Biodiesel, LLC
Master Contract #P0606M01004

 

 

 

 

 

 

 

“Qualifying Wage Threshold Requirement” means the wage threshold requirement
(e.g. 90%, 100%, 130%, 160% of the average county or regional wage rate)
established by the Department pursuant to statute or rule for each program that
is providing financial assistance or tax credit benefits for this Project. The
Qualifying Wage Threshold Requirement for each funding source providing
assistance to this Project is outlined in Exhibit D, Job Obligations.

 

 

 

 

 

 

 

“Retained Job” means an existing job that meets the Qualifying Wage Threshold
Requirements and would be eliminated or moved to another state if the Project
did not proceed in Iowa.

 

 

 

 

 

 

 

“Statewide Employment Base”‘means the number of jobs as stated in Exhibit D, Job
Obligations that the Business and IDED have determined as those jobs that will
bo retained at other facilities in the state. The number of jobs the Business
has pledged to create/retain shall be in addition to the Statewide Employment
Base.

 

 

 

 

2.

REVISION OF ARTICLE 4.2, JOB OBLIGATIONS. Article 4.2 is amended as follows:

 

 

 

 

 

 

 

          4.2 Job Obligations. The IDED and/or the IDED Board have approved an
Award to the Business and the Business’s obligations for FTE Created Jobs,
Retained Jobs, Qualifying Jobs and Non qualifying Jobs Job Obligations are
outlined in Exhibit D, Job Obligations.

 

 

 

 

3.

REVISION OF ARTICLE 8.2(a) and (b). Paragraphs (a) and (b) of Article 8.2 are
revised as follows:

 

 

 

 

 

 

 

8.2 Job Obligations; Benefits Requirements.

 

 

 

 

 

 

 

          (a) Jobs and Wages. By the Project Completion Date, the Business shall
create/retain the number of FTE Created Jobs, and Retained Jobs, Qualifying Jobs
and Non qualifying Jobs above the Business’s Employment Base, and if applicable,
the Statewide Employment Base, and maintain the jobs through the Job Maintenance
Period, all as detailed in Exhibit D. The Business shall pay the wage rates
identified in Exhibit D.

 

 

 

 

 

 

 

          (b) Benefits. The Business shall provide and pay for the eligible
benefits described in Exhibit A, Business’s Financial Assistance Application,
with an Average Benefit Value calculated by IDED and shown in Exhibit D. During
the Contract period the Business may adjust the benefit package provided the
Average Benefit Value is not decreased and provided the benefit package includes
eligible benefits. For purposes of this Contract, “Eligible benefits” means,
medical and dental insurance plans, pension and profit-sharing plans, child caro
services, life insurance coverage, vision insurance plan, and disability
coverage. does not fall below the minimum benefit threshold requirement (e.g.,
80% of medical and dental insurance) for the funding source that is assisting
the Project and provided the benefit package includes eligible benefits.

 

 

 

 

4.

REVISION OF ARTICLE 8.7(b), REPORTS. Article 8.7(b) is amended as follows:

Page 3 of 5

--------------------------------------------------------------------------------




Amendment No. One - East Fork Biodiesel, LLC
Master Contract #P0606M01004

 

 

 

          (b) Reports. The Business shall prepare, sign and submit the following
reports to the IDED throughout the Contract period:


 

 

 

 

Report

Due Date

 

 

Mid Year Status Report

July 31st for the period ending June 30th

 

 

End of Year Status Report Includes:

January 31st for the period ending Deo. 31st

Public Return on Investment (ROI) Update
Payroll Register with all created and/or

 

retained jobs highlighted and indicate

 

the Project Jobs paying the required wage

 

“Employer’s Contribution and Payroll Report”

 

For Enterprise Zone awards, annual certification of complianco

 

with the requirements of Iowa Code 15E. 193, as required by
15E. 195(6).

 

 

 

End of Project Report

Within 30 days of Project Completion Date

Report content: same items as End of Year Report

 

 

 

End of Job Maintenance Period Report

Within 30 days of the end of the Job

Report Content: same items as

Maintenance Period

End of Year Report

 


 

 

 

 

 

 

 

 

 

Report

 

 

 

Due Date

 

 

 

 

 

 

 

 

 

 

 

Annual Project Status Report

 

 

July 31st for the period ending June 30th

 

 

The Annual Project Status Report will collect information from the Business
about the status of the project. This report will collect data such as current
employment levels, number of jobs that meet or exceed the Qualifying Wage
Threshold Requirements (with and without benefits), project expenditures,
including amount spent on research and development, any changes to the
Business’s benefits, ownership, structure, or control of the Business and any
other information required by IDED.

 

 

 

 

 

 

 

 

 

 

 

 

End of Project Report

 

 

Within 30 days of Project Completion Date

 

 

The End of Project Report will collect information from the Business about the
completed project such as final employment levels, number of jobs that meet or
exceed the Qualifying Wage Threshold Requirements (with and without benefits),
project expenditures and changes to the Business’s benefits, ownership,
structure, or control of the Business and any

 

 

 

Page 4 of 5

--------------------------------------------------------------------------------




Amendment No. One - East Fork Biodiesel, LLC
Master Contract #P0606M01004

 

 

 

 

 

 

 

 

 

other information required by IDED.

 

 

 

 

 

 

 

 

 

 

 

 

 

End of Job Maintenance Period Report

 

 

Within 30 days of the end of the Job Maintenance Period

 

 

The End of Job Maintenance Period Report will collect information from the
Business’s continued maintenance of employment levels and Qualifying Wage
Threshold Requirements (with and without benefits) that were verified at the
Project Completion Date, and changes to the Business’s benefits, ownership,
structure, or control of the Business and any other information required by
IDED.

 

 

 

 

 

 

 

 

 


 

 

5.

REVISION OF EXHIBIT C, PROJECT DESCRIPTION AND AWARD BUDGET. Exhibit C of the
Contract is revised by deleting all references to “project completion date” and
“maintenance date.” These dates are now found in Revised Exhibit D, Job
Obligations. The Revised Exhibit C is attached to this Amendment #1 and
incorporated by this reference.

 

 

6.

REVISION OF EXHIBIT D, JOB OBLIGATIONS. The Contract is revised to replace
Exhibit D with an updated Exhibit D that presents the Job Obligations in the
updated format. The Revised Exhibit D is attached to this Amendment #1 and
incorporated by this reference.

          Except as otherwise revised above, the terms, provisions, and
conditions of the Contract remain unchanged and are in full force and effect.
The Amendment Effective Date is the latest date signed below:

 

 

 

FOR BUSINESS:

 

FOR IDED:

 

 

 

-s- Kenneth M. Clark [d77135002a.jpg]

 

 

 

 

 

Name, Title

 

Michael L. Tramontina, Director

 

 

 

7/3/08

 

 

 

 

 

Date

 

Date

Page 5 of 5

--------------------------------------------------------------------------------




 

 

 

 


Amendment Number One

 

 

 

 

DESCRIPTION OF THE PROJECT AND AWARD BUDGET
(EXHIBIT C)

 

 

 

 

 

Name of Business:

East Fork Blodlesel, LLC

 

 

 

 

 

 

 

 

 

 

Contract Number:

P0606M01004

 

 

 

 

 

 


 

PROJECT DESCRIPTION

 

 

East Fork Blodlesel, LLC will construct a 60 million gallon per year biodiesel
plant, that will also produce glycerin at the Algona location. The project
involves land acquisition, site preparation, building construction, acquisition
of machinery end equipment, furniture and fixture purchases, and working capital
including inventory.

 

 

 

 

 

 

 


 

 

 

 

 

 

 

 

 

 

 

 

 

AWARD BUDGET

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SOURCE OF FUNDS

 

 

 

 

 

 

USE OF FUNDS

 

 

 

 

 

 

 

 

Amount

 

 

 

 

 

 

Cost

 

 

                         

IDED Programs

 

 

 

 

 

 

 *Land Acquisition

 

$

475,000

 

 

VAP

 

$

400,000

 

 loan/forgivable loan

 

 *Site Preparation

 

$

1,680,000

 

 

EZ Benefits

 

 

1  see note

 

 

 

 *Building Construction

 

$

40,570,000

 

 

 

 

 

 

 

 

 

 *Mfg Machinery and Equipment

 

$

9,250,000

 

 

Community College

 

$

185,000

 

 Job Training

 

 Racking, Shelving, etc.

 

$

200,000

 

 

Senior Lenders

 

$

35,260,000

 

 Equity

 

 *Computer Hardware

 

$

75,000

 

 

Seed Funding

 

$

2,155,000

 

 Equity

 

 Computer Software

 

$

150,000

 

 

Business

 

$

31,000,000

 

 

 

 Furniture and Fixtures

 

$

250,000

 

 

 

 

 

 

 

 

 

 Working Capital

 

$

14,850,000

 

 

 

 

 

 

 

 

 

 Job Training

 

$

250,000

 

 

 

 

 

 

 

 

 

 Organizational Costs

 

$

1,250,000

 

 

1 $8,961,250 (estimated benefit value)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

SUB TOTAL

 

$

69,000,000

 

 

 

SUBTOTAL

 

$

69,000,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

* included as capital investment if awarded tax credit program 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUB TOTAL

 

$

0

 

 

 

SUB TOTAL

 

$

0

 

 

TOTAL ALL FUNDS

 

$

69,000,000

 

 

 

 

 

$

69,000,000

 

 






Revised 06-13-08
Revised 07-13-07
Jul-06



--------------------------------------------------------------------------------




EXHIBIT D – JOB OBLIGATIONS
East Fork Biodiesel, LLC
06-EZ-036 and 06-VAP-031

This Project has been awarded benefits from the Value-Added Agricultural
Products and Processes Financial Assistance Program (VAAPFAP) and Enterprise
Zone (EZ) Program. The charts below outline the contractual job obligations
related to this Project.

Data in the “Employment Base” column has been verified by the Department and
reflects the employment characteristics of the facility receiving funding before
this award was made. Jobs to be retained as a part of this Project must be
included in these calculations.

Data in the “Jobs To Be Created” column outlines the new full-time jobs
(including their wage characteristics) that must be added to the employment base
and, if applicable, statewide employment base as a result of this award.

At the Project Completion Date and through the Project Maintenance Date, the
Business must achieve (at a minimum) the numbers found in the “Total Job
Obligations” column.

 

 

 

 

 

 

 

VAAP JOB OBLIGATIONS

 

Employment
Base

 

Jobs
To Be Created

 

Total
Job
Obligations

Project Completion Date: July 31, 2009

 

 

 

Project Maintenance Date: July 31, 2011

 

 

 

             

Total employment at project location

 

0

 

36

 

36

             

Average Wage of total employment at project location

 

n/a

 

 

 

 

             

 

 

 

 

 

 

 

             

Qualifying wage threshold requirement (per hr)

 

$16.09(130%)

 

 

 

 

             

Benefit value (per hr)

 

$1.79

 

 

 

 

             

 

 

 

 

 

 

 

             

Number of jobs at or above qualifying wage

 

n/a

 

n/a

 

n/a

             

Average Wage of jobs at or above qualifying wage

 

n/a

 

 

 

 

             

 

 

 

 

 

 

 

             

Number of jobs at or above qualifying wage w/benefits

 

0

 

30

 

30

             

Average wage of jobs at or above qualifying wage w/benefits

 

n/a

 

 

 

 

             

 

 

 

 

 

 

 

 

 

 

 

 

 

 

             

EZ JOB OBLIGATIONS

 

Employment
Base

 

Jobs
To Be Created

 

Total
Job
Obligations

Project Completion Date: July 31, 2009

 

 

 

Project Maintenance Date: July 31, 2019

 

 

 

             

Total employment at project location

 

0

 

36

 

36

             

Average Wage of total employment at project location

 

n/a

 

 

 

 

             

 

 

 

 

 

 

 

             

Qualifying wage (per hr)

 

$11.14(90%)

 

 

 

 

             

Benefit value (per hr)

 

n/a

 

 

 

 

             

 

 

 

 

 

 

 

             

Number of jobs at or above qualifying wage

 

0

 

36

 

36

             

Average Wage of jobs at or above qualifying wage

 

n/a

 

 

 

 

             

 

 

 

 

 

 

 

             

Number of jobs at or above qualifying wage w/benefits

 

n/a

 

n/a

 

n/a

             

Average wage of jobs at or above qualifying wage w/benefits

 

n/a

 

 

 

 

             


 

 

 

 

Notes re: Oualifving Wages

 

 

 

 

1.

If the Benefit Value was added to the base wage to meet program wage threshold
eligibility requirements, then any reduction in the Benefit Value during the
life of the Contract must be compensated for with salary to ensure that the
Qualifying Wage rates are met.

 

 

 

 

2.

Bonus or commission payments are not included when calculating the Qualifying
Wage rate.

Revised 8/07

--------------------------------------------------------------------------------